EXECUTION VERSION
















AGREEMENT AND PLAN OF MERGER

BY AND AMONG

ALABAMA METAL INDUSTRIES CORPORATION

AND

GIBRALTAR INDUSTRIES, INC.

AND

EXPANSION CO., INC.

AND

THE SECURITYHOLDERS

LISTED ON THE SCHEDULES HERETO




SEPTEMBER 9, 2005








   










AGREEMENT AND PLAN OF MERGER

TABLE OF CONTENTS




Page










ARTICLE I –DEFINITIONS




1.1.  Defined Terms




ARTICLE II – THE MERGER; CLOSING BALANCE SHEET




2.1.  The Merger




2.2.  The Closing




2.3.  Actions at Closing




2.4.  Effect of Merger




2.5.  Conversion of Stock; Procedure for Payment




2.6.  Warrants; Options; Stock Plans




2.7.  Payments




2.8.  Post-Closing Merger Price Adjustment




ARTICLE III – REPRESENTATIONS AND WARRANTIES OF THE COMPANY




3.1.  Organization and Authority




3.2.  Capitalization




3.3.  Authority; Validity




3.4.  No Violation




3.5.  Governmental Party Consents




3.6.  Financial Statements




3.7.  Tax Matters




3.8.  Absence of Certain Changes




3.9.  Assets




3.10.  Litigation




3.11.  Compliance with Laws




3.12.  Material Contracts and Commitments




3.13.  Labor Matters




3.14.  Employee Benefit Plans




3.15.  Environmental Matters




3.16.  Proprietary Rights




3.17.  Real Property




3.18.  Certificate of Incorporation and By-Laws




3.19.  Insurance




3.20.  Warranties




3.21.  Books and Records




3.22.  Affiliate Transactions




3.23.  Banks, Brokers and Proxies




3.24.  Inventory




3.25.  Products




3.26.  Absence of Questionable Payments




3.27.  Board Recommendation




3.28.  Disclosure




3.29.  Limitation on Representations and Warranties




ARTICLE IV – REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB




4.1.  Organization




4.2.  No Violation




4.3.  Authority; Validity




4.4.  Governmental Consents




4.5.  Investment/Operational Intent




4.6.  Financial Condition




ARTICLE V – COVENANTS




5.1.  Access to Information and Records




5.2.  Conduct of Business Pending the Closing




5.3.  Consents




5.4.  Publicity




5.5.  Disclosure Schedule




5.6.  Merger Sub Stockholder Approval




5.7.  Indemnification of Directors and Officers




5.8.  Stockholder Representative




5.9.  Retention of Records




5.10.  Other Offers




ARTICLE VI – CONDITIONS PRECEDENT TO PARENT’S AND MERGER SUB’S OBLIGATIONS




6.1.  Representations and Warranties True on the Closing Date




6.2.  Compliance With Agreement




6.3.  Absence of Litigation




6.4.  Consents




6.5.  HSR Act Waiting Period




6.6.  No Material Adverse Change




6.7.  Merger Filings




6.8.  Documents to be Delivered by the Company




ARTICLE VII – CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS




7.1.  Representations and Warranties True on the Closing Date




7.2.  Compliance with Agreement




7.3.  Absence of Litigation




7.4.  Consents and Approvals




7.5.  HSR Act Waiting Period




7.6.  Merger Filings




7.7.  Documents to be Delivered by Parent and Merger Sub




7.8.  Merger Price




ARTICLE VIII – SURVIVAL; INDEMNIFICATION




8.1.  Survival; Remedies for Breach




8.2.  Indemnification on Behalf of Company Securityholders; Escrow of Funds




8.3.  Indemnification by Parent




8.4.  Procedures for Indemnification




8.5.  Procedures for Third-Party Claims




8.6.  Effect of Idemnification




8.7.  Arbitration




8.8.  Insurance




8.9.  Company Securityholder Liability for Action of Other Company
Securityholders




ARTICLE IX – TERMINATION OF AGREEMENT




9.1.  Causes




9.2.  Effect of Termination




ARTICLE X – MISCELLANEOUS




10.1.  Further Assurance




10.2.  Assignment




10.3.  Law Governing Agreement




10.4.  Amendment and Modification




10.5.  Notice




10.6.  Expenses




10.7.  Entire Agreement; Binding Effect




10.8.  Counterparts




10.9.  Headings




10.10.  Construction




10.11.  Interpretations




10.12.  Severability














   
















Disclosure Schedules

Schedule

Description




1.1

Acquired Working Capital Calculation as of July 31, 2005

3.1

Organization and Authority

3.2

Capitalization

3.4

No Violation

3.6

Financial Statements

3.7

Tax Matters

3.8

Absence of Certain Changes

3.9

Assets

3.12

Material Contracts and Commitments

3.13

Labor Matters

3.14

Employee Benefit Plans

3.15

Environmental Matters

3.16

Proprietary Rights

3.17

Real Property

3.19

Insurance

3.20

Warranties

3.22

Affiliate Transactions

3.23

Banks, Brokers and Proxies

3.24

Inventory

6.4

Consents and Approvals





























Exhibits

Exhibit A

Form of Stockholder Consent and Joinder

Exhibit B

Certificate of Merger























AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER is made as of September 9, 2005, by and among
GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“Parent”), EXPANSION CO.,
INC., a Delaware corporation (“Merger Sub”), ALABAMA METAL INDUSTRIES
CORPORATION, a Delaware corporation (the “Company”), the Company Stockholders
listed on Section 3.2 of the Disclosure Schedule, each of whom has executed or
will execute a stockholder consent and joinder in the form attached as Exhibit A
to this Agreement and each Company Optionholder or Company Warrantholder who
subsequently becomes a party to this Agreement.  The Company and Merger Sub
sometimes are referred to collectively herein as the “Constituent Corporations.”

RECITALS

A.

The Company and the Subsidiaries are engaged in the businesses of manufacturing
and selling metal lath and lath accessories, concrete forming products, expanded
metal products, and both expanded metal and welded grating products
(collectively, the “Business”).

B.

Merger Sub is the wholly-owned subsidiary of Parent.

C.

This Agreement contemplates a transaction in which Parent will acquire all of
the outstanding capital stock of the Company for cash through a reverse
subsidiary merger of Merger Sub with and into the Company, whereby all of the
outstanding shares of capital stock of the Company will be converted into the
right to receive cash.

NOW THEREFORE, in consideration of the recitals and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, do hereby agree as follows:

ARTICLE I
DEFINITIONS

1.1

Defined Terms.  As used in this Agreement, the terms below shall have the
following meanings.  Any of such terms, unless the context otherwise requires,
may be used in the singular or plural, depending on the reference.

“Acquired Working Capital” means Current Assets minus Current Liabilities of the
Company on the Closing Date, as reflected in the Closing Balance Sheet and the
Closing Schedule.  Section 1.1 of the Disclosure Schedule contains an example
calculation of Acquired Working Capital based upon the Company’s July 31, 2005
balance sheet.  Notwithstanding the foregoing, Acquired Working Capital will not
include any impact that may arise, including any Tax benefit, from the
settlement of Options and Warrants contemplated by Section 2.6.

“Action” means any and all civil, criminal or administrative suits,
arbitrations, investigations, inquiries, reviews or audits, and any judgments,
orders and decrees, filed by or against, a Person.

“Agreement” shall mean this Agreement and Plan of Merger, as the same shall be
amended from time to time in accordance with its terms.

“Annual Financial Statements” shall mean the audited consolidated financial
statements of the Company consisting of the balance sheets of the Company
(prepared on a LIFO basis) as of December 31, 2004, and the related statements
of income, retained earnings and cash flows for the year then ended, together
with the auditor’s report thereon.

“Business Day” means any day on which national banks are open for business in
the city of Atlanta, Georgia.

“Buying Group” shall mean, collectively, Parent, Merger Sub and, following the
Closing, the Company as the Surviving Corporation.

“Certificate of Merger” shall mean the Certificate of Merger in substantially
the form of Exhibit B.

“CGW Consulting Agreement” shall mean the Agreement for Consulting Services,
dated August 29, 2001 by and between the Company and CGW Southeast Partners III,
L.L.C., as amended.

“Closing” shall mean the conference to be held at 10:00 A.M. Eastern Time, on
the Closing Date at the offices of Alston & Bird LLP, 1201 West Peachtree
Street, Atlanta, Georgia  30309, or such other time and place as the parties may
mutually agree to in writing, at which the transactions contemplated by this
Agreement shall be consummated.

“Closing Amount” means: (A) the Merger Price; minus (B) the sum of the Escrow
Deposit, the Transaction Expenses to be paid at Closing and the Indebtedness for
Borrowed Money that is unpaid prior to the Effective Time as contemplated by
Section 2.7(c); plus or minus (C) the Estimated Excess Cash Amount.

“Closing Date Excess Cash Amount” shall mean the Excess Cash Amount on the close
of business on the day that is immediately prior to the Closing Date, less any
cash used by the Company at Closing pursuant to Section 2.7(c).




“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean the 40,000 authorized shares of the Company’s Common
Stock, $.01 par value

“Common Stock Price” shall mean an amount equal to: (A) the sum of the Closing
Amount plus the aggregate amount of the applicable exercise prices per share of
Common Stock issuable upon the exercise of Options and Warrants outstanding
immediately prior to the Effective Time divided by (B) the sum of the aggregate
number of shares of Common Stock issued and outstanding immediately prior to the
Effective Time, plus the aggregate number of shares of Common Stock issuable
under Options and Warrants outstanding immediately prior to the Effective Time.

“Company Employees” shall mean any persons employed by the Company or any of its
Subsidiaries.

“Company Optionholder” shall mean any Person who holds in-the-money Options
immediately prior to the Effective Time.

“Company Securityholder” shall mean a Company Stockholder, a Company
Optionholder or a Company Warrantholder.

“Company Stockholder” shall mean any Person who holds any ownership interest in
any Common Stock immediately prior to the Effective Time.

“Company Warrantholder” shall mean any Person who holds Warrants immediately
prior to the Effective Time.

“Current Assets” means, on a particular date, accounts receivable, Inventory
(valued on a FIFO basis, net of any adjustments for the application of standard
cost accounting (for the avoidance of doubt, the “delta variance”)), prepaid
expenses and other assets that are likely to be converted into cash, sold,
exchanged, or expensed in the Ordinary Course of Business, within one year of
such date, but excluding cash and any deferred Tax asset.

“Current Liabilities” means, on a particular date, without duplication accounts
payable and accrued expenses payable coming due within one year of such date,
including any Transaction Expenses unpaid at Closing, but excluding (i) all
Indebtedness for Borrowed Money, including all accrued but unpaid interest
thereon; (ii) any amounts accrued for payment pursuant to the CGW Consulting
Agreement; (iii) the Transaction Expenses paid at Closing; (iv) any deferred Tax
liabilities, (v) any deferred gain on the sale of the Company’s Surrey, British
Columbia facility and (vi) the amount of any outstanding checks.

“Disclosure Schedule” shall mean the Disclosure Schedule, dated the date of this
Agreement, delivered by the Company to Parent and Merger Sub contemporaneously
with the execution and delivery of this Agreement, as the same may be updated
from time to time after the date of this Agreement and prior to the Closing Date
in accordance with the terms of this Agreement.

“Effective Time” shall mean the time and date when the Company and Merger Sub
file the Certificate of Merger with the Delaware Secretary of State.

“Environmental Laws” shall mean all Laws in effect on or before the Closing Date
relating to pollution or protection of human health or the environment,
including, without limitation:  (i) the Clean Water Act, 33 U.S.C. §§1251 et
seq.; (ii) the Clean Air Act, 42 U.S.C. §§7401 et seq.; (iii) the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. §§6901 et seq. (“RCRA”); (iv) the Emergency Planning and Community Right
to Know Act, 42 U.S.C. §§11001 et seq.; (v) the Hazardous Materials
Transportation Act, 49 U.S.C. §§5101 et seq.; (vi) the Comprehensive
Environmental Response Compensation Liability Act, 42 U.S.C. §§9601 et seq.
(“CERCLA”); (vii) any state, county, municipal or local statutes, laws or
ordinances similar or analogous to the federal statutes listed in parts (i) –
(vi) of this subparagraph; (viii) any amendments to the statutes, laws or
ordinances listed in parts (i) – (vi) of this subparagraph now in effect; (ix)
any rules, regulations, directives, orders or the like adopted pursuant to or
implementing the statutes, laws, ordinances and amendments listed in parts (i) –
(viii) of this subparagraph; and (x) any other law, statute, ordinance, rule,
regulation, directive, order or the like relating to environmental, health or
safety matters.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any entity which together with the Company or any
Subsidiary would be treated as a single employer under Code Section 414.

“Escrow Agent” shall mean a domestic commercial bank, mutually agreeable to the
Company and Parent, having capital and surplus in excess of Five Hundred Million
and 00/100 Dollars ($500,000,000).

“Escrow Agreement” shall mean an Escrow Agreement among the Escrow Agent,
Parent, Merger Sub and the Stockholder Representative on behalf of the Company
Securityholders in a customary form mutually acceptable to the Parties.

“Escrow Deposit” shall mean an amount equal to Twenty Four Million and 00/100
Dollars ($24,000,000) to be delivered to the Escrow Agent pursuant to Section
2.7(a) of this Agreement which amount shall be reduced to $12,000,000 on the one
hundred eightieth (180th) day after the Closing Date and which remaining amount
shall be released on the five hundred fortieth (540th) day after the Closing
Date, in each case in accordance with the provisions of the Escrow Agreement.

“Established Working Capital” means the sum of Fifty Five Million Five Hundred
Thousand and 00/100 Dollars ($55,500,000).

“Estimated Excess Cash Amount” shall mean the Excess Cash Amount as of the close
of business on the day that is three (3) Business Days prior to the Closing Date
as estimated in good faith by the Company after giving effect to the estimated
amount of cash that will be used at Closing pursuant to Section 2.7(c), which
estimate shall be delivered to Parent by the Company not later than the close of
business on the day that is two (2) Business Days prior to the Closing Date.

“Excess Cash Amount” shall mean, as of any date on which it is determined, the
aggregate amount of cash and cash equivalents of the Company on hand or on
deposit (reduced by the amount of any outstanding checks) as of the close of
business on such date.  If the aggregate amount of outstanding checks as of any
date exceeds the aggregate amount of cash and cash equivalents of the Company on
hand or on deposit as of such date, the Excess Cash Amount shall be a negative
number equal to the amount of such excess.

“Financial Statements” shall mean the Annual Financial Statements and the
Interim Financial Statements, collectively.

“GAAP” shall mean generally accepted accounting principles as employed in the
United States, applied consistently with prior periods and with the Company’s
historical practices and methods, provided that the Company’s historical
practices and methods shall not be consistently applied to the extent they are
not in accordance with GAAP.

“Governmental Authority” means any federal, state, county, local, foreign or
other Governmental Authority or public agency, instrumentality, commission,
authority, board or body.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indemnified Party” shall mean any Party seeking indemnification under Article
VIII of this Agreement.

“Indemnifying Party” shall mean the Party from whom the indemnification is
sought under Article VIII of this Agreement.

“Independent Accountants” means the Birmingham, Alabama office of KPMG LLP.

“Inventory” means all items of inventories of the Company or any Subsidiary,
wherever located, at the Real Property, with third parties or otherwise,
including, without limitation, all finished goods, work in process, raw
materials and production supplies.

“Intellectual Property” means (i) registered and unregistered patents (including
but not limited to continuations, continuations-in-part, divisions, renewals,
reissues, and extensions thereof), inventions or discoveries (including but not
limited to processes, machines, compositions of matter, formulas, techniques,
concepts and ideas) whether patentable or not, (ii) moral rights and copyrights
(whether registered or unregistered) in any work of authorship recognized by
foreign or domestic Law, by statute or at common law or otherwise (including but
not limited to databases and computer software, in source code and object code
form), (iii) mask works, (iv) trademarks, service marks, logos, Internet domain
names, trade names and trade dress, corporate names and all goodwill related
thereto, (v) trade secrets, confidential information, know-how, formula
compositions, manufacturing and production processes and techniques, research
information, drawings, specifications, designs, plans and mask works, (vi) all
other intellectual property rights protectable under any Laws or international
conventions throughout the world, (vii) all improvements to or derivatives from
any of the foregoing, and (viii) registrations and applications, reissuances,
continuations, revisions, extensions and renewals for any of the foregoing, that
are used in the Business and/or in any product or service that is used, owned,
exploited, or planned to be used, owned or exploited by the Company or any
Subsidiary.

“Interim Financial Statements” shall mean the unaudited, consolidated, interim
monthly financial statements consisting of the balance sheet of the Company
(prepared on a FIFO basis) as of July 31, 2005 and the related statement of
income and statement of cash flow for the seven month period ended July 31,
2005.  

“Knowledge of the Company” or “Company’s Knowledge” shall mean the actual
knowledge of Roland Short, Bob Campbell, John Kidd, Ray Merrill, William Gable
and Bart Carlisle.

“Law” shall mean any federal, state, local or other governmental law, codes,
ordinances, reporting or licensing requirements, statutes, rules or regulations
of any kind, and the rules and regulations promulgated thereunder.

“Lien” shall mean any lien, claim, mortgage, security interest, restriction, or
other encumbrance of any type or nature whatsoever, except (i) liens for Taxes
not yet due or which are being contested in good faith by appropriate
proceedings as set forth in the Disclosure Schedule, (ii) municipal and zoning
ordinances and easements for public utilities, none of which interfere with the
use of Real Property as currently utilized, and (iii) defects in title and other
charges or encumbrances on title, if any, that do not have a Material Adverse
Effect.

“Losses” shall mean damages, liabilities, deficiencies, claims, actions,
demands, judgments, interest, losses, or costs or expenses of whatever kind
including reasonable attorneys’ fees; provided, however, that “Losses” shall not
include loss of profits, punitive damages or other special or consequential
damages and shall not be calculated by using a multiple of earnings, book value
or other similar measure that may have been used in arriving at or that may be
reflective of the Merger Price.

“Material Adverse Effect” shall mean a change, event, violation, inaccuracy or
circumstance the effect of which is both material and adverse to the property,
business, operations, assets (tangible and intangible) or financial condition of
the Company and its Subsidiaries, taken as a whole; provided, that, “Material
Adverse Effect” shall not include changes in business or economic conditions
affecting the U.S. economy or the Company’s industry generally; changes in stock
markets, credit markets, Tax rates or new Taxes, interest rates, exchange rates
or other matters affecting the economy generally; the enactment or
implementation of any new Law; the issuance of any orders, decrees, policies,
consents or judgments of any regulatory authority or court; any act, omission or
event to which Parent or Merger Sub has consented hereunder, or the execution
and delivery of this Agreement (including any announcement relating to this
Agreement or the fact that the Buying Group is acquiring the Company).

“Merger” shall mean the merger of Merger Sub with and into the Company described
in Article II of this Agreement.

“Merger Price” shall mean the sum of Two Hundred Forty Million and 00/100
Dollars ($240,000,000).

“Ordinary Course of Business” whether or not such phrase is capitalized, shall
mean an action taken by a Person if that action:  (i) is consistent in nature,
scope and magnitude with the past practices of such Person and is taken in the
ordinary course of the normal, day-to-day operations of such Person, and (ii)
does not require authorization by the board of directors or stockholders of such
Person (or by any Person or group or Persons exercising similar authority) and
does not require any other separate or special authorization of any nature.

“Parties” shall mean, collectively, the Company, Parent, Merger Sub and any
Company Securityholder who becomes a party to this Agreement.

“Per Share Escrow Amount” shall mean an amount equal to: (A) the aggregate
amount distributed to the Stockholder Representative pursuant to the terms of
the Escrow Agreement divided by (B) the sum of the aggregate number of shares of
Common Stock issued and outstanding immediately prior to the Effective Time and
the aggregate number of shares of Common Stock issuable under Options and
Warrants outstanding immediately prior to the Effective Time.

“Per Share Cash and Working Capital Excess” shall mean an amount equal to: (A)
the aggregate amount distributed to the Stockholder Representative pursuant to
Section 2.8(g) divided by (B) the sum of the aggregate number of shares of
Common Stock issued and outstanding immediately prior to the Effective Time and
the aggregate number of shares of Common Stock issuable under Options and
Warrants outstanding immediately prior to the Effective Time.

“Person” shall mean a natural person, corporation, limited liability company,
trust, partnership, government entity, agency or branch or department thereof,
or any other legal entity.

“Real Property” shall mean any real property owned or leased by the Company or
any Subsidiary.

“Regulated Substances” means any material, substance, product or waste that is
defined as hazardous or toxic under, or is regulated by, any Environmental Law.

“Stockholder Representative” shall mean the person appointed to that position as
provided in Section 5.8(a) of this Agreement.

“Subsidiary” means a wholly owned subsidiary of the Company.

“Surviving Corporation” shall mean the Company as the survivor of the Merger.

“Tax” or “Taxes” shall mean any federal, state, county, local, or foreign taxes,
charges, fees, levies, imposts, duties, or other assessments, including income,
gross receipts, excise, employment, sales, use, transfer, recording license,
payroll, franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duties, capital
stock, paid-up capital, profits, withholding, Social Security, single business
and unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
the United States or any state, county, local or foreign government or
subdivision or agency thereof, including any interest, penalties, and additions
imposed thereon or with respect thereto, and including any liability for Taxes
of another Person pursuant to a contract, as a transferee or successor, under
Treasury Regulation Section 1.1502-6 or analogous state, local or foreign Law or
otherwise.




“Tax Return” shall mean any report, return, information return, or other
information required to be supplied to a Governmental Authority in connection
with Taxes, including any return of an affiliated or combined or unitary group
that includes a party or its subsidiaries.

“Third-Party Claim” shall mean a legal proceeding, action, claim or demand
instituted by any third Person.

“Transaction Expenses” shall mean the amount representing all fees and expenses
incurred by the Company or for which the Company is contractually obligated in
connection with the Merger, this Agreement and the transactions contemplated by
this Agreement, including the fees and expenses of counsel, investment bankers,
brokers, accountants and other experts, any amounts due under the CGW Consulting
Agreement and one-half (1/2) of the fees of the Escrow Agent under the Escrow
Agreement.  

“Other Terms” The following terms shall have the meaning set forth in the
Sections of this Agreement listed on the following table:

Agreement

Term

Section No.

Acquisition Proposal

5.10

Benefit Plans

3.14(a)

Books and Records

3.21

Business

Recitals

Closing Balance Sheet

2.8(a)

Closing Date

2.2

Closing Schedule

2.8(a)

Company

Introduction

Consents

5.3

Constituent Corporations

Introduction

Cut-Off Date

8.1(a)

DGCL

2.1

Dissenting Stockholder

2.5(d)

Dissenting Shares

2.5(d)

Indebtedness for Borrowed Money

2.7(c)

Leased Real Property

3.17(a)

Material Contracts

3.12(a)

Merger Sub Common Stock

2.5(c)

Merger Sub

Introduction

Minimum Adjustment Amount

2.8(f)

Negotiation Period

8.4(b)

Option

2.6(a)

Owned Real Property

3.17(a)

Parent

Introduction

Per Share Merger Consideration

2.5(a)

Real Property Leases

3.17(f)

Stock Plan

2.6(a)

Superior Proposal

5.10

Surviving Corporation Common Stock

2.5(c)

Third Party

5.10

Threshold Amount

8.2(c)(i)

Warrant

2.6(a)




ARTICLE II
THE MERGER; CLOSING BALANCE SHEET

2.1

The Merger.  This Agreement provides for the merger of Merger Sub with and into
the Company, whereby it is contemplated that each outstanding share of Merger
Sub Common Stock will be converted into one share of common stock of the
Surviving Corporation, and each outstanding share of the Common Stock will be
converted into cash as provided in this Agreement.  On and subject to the terms
and conditions of this Agreement, as of the Effective Time, Merger Sub will be
merged with and into the Company, which shall continue to be governed by the
Laws of the State of Delaware, and the separate existence of Merger Sub shall
thereupon cease.  The Merger shall be pursuant to the provisions of, and shall
be with the effect provided in, the Delaware General Corporation Law (“DGCL”).

2.2

The Closing.  The Closing shall take place on the third Business Day following
the satisfaction or waiver of all conditions to the obligations of the Parties
to consummate the transactions contemplated hereby (other than conditions with
respect to actions the Parties will take at the Closing itself), but in no event
later than October 31, 2005, or such other time and date as the Parties may
mutually determine (the “Closing Date”).

2.3

Actions at Closing.  At the Closing, (i) the Company will deliver to Parent and
Merger Sub the various certificates, instruments and documents referred to in
Article VI of this Agreement, (ii) Parent and Merger Sub will deliver to the
Company the various certificates, instruments and documents referred to in
Article VII of this Agreement, (iii) the Certificate of Merger shall be executed
and acknowledged by each of Merger Sub and the Company and filed with the
Secretary of State of the State of Delaware, and (iv) Parent will cause Merger
Sub to deliver the Merger Price (as adjusted pursuant to Section 2.7(b) hereof)
to the Company Stockholders.

2.4

Effect of Merger.

(a)

General.  The Merger shall become effective at the Effective Time.  The Merger
shall have the effect set forth in Section 259 of the DGCL.  At the Effective
Time, the identity, existence, rights, privileges, powers, franchises,
properties and assets of the Company shall continue unaffected and unimpaired by
the Merger; the separate corporate existence of Merger Sub shall cease and the
Surviving Corporation shall become the owner, without transfer, of all rights
and property of the Constituent Corporations; and the Surviving Corporation
shall be subject to all of the debts and liabilities of the Constituent
Corporations as if the Surviving Corporation had itself incurred them.  The
Surviving Corporation may, at any time after the Effective Time, take any action
(including executing and delivering any document) in the name and on behalf of
either the Company or Merger Sub in order to carry out and effectuate the
transactions contemplated by this Agreement.

(b)

Certificate of Incorporation; Bylaws.  The Certificate of Incorporation and the
Bylaws of the Company, as in effect immediately prior to the Effective Time,
shall be the Certificate of Incorporation and the Bylaws of the Surviving
Corporation until amended in accordance with their respective terms and as
provided by applicable Law.

(c)

Directors and Officers.  The directors and officers of Merger Sub shall become
the directors and officers of the Surviving Corporation at and as of the
Effective Time (retaining their respective positions and terms of office).

2.5

Conversion of Stock; Procedure for Payment.

(a)

Common Stock of the Company.  As of the Effective Time, by virtue of the Merger
and without any action on the part of the holder of any Common Stock, the
Company or Merger Sub, each share of Common Stock that is issued and outstanding
immediately prior to the Effective Time (other than (i) Dissenting Shares, and
(ii) those shares of Common Stock to be canceled pursuant to Section 2.5(b))
shall be canceled and extinguished and converted into the right to receive in
cash an amount equal to (i) the Common Stock Price, plus (ii) the right to
 receive the Per Share Escrow Amount, if any, when distributed, plus (iii) the
Per Share Cash and Working Capital Excess, if any, and less any applicable
withholding of taxes (such amount hereinafter referred to as the “Per Share
Merger Consideration”).  All such Common Stock, when so converted, shall no
longer be outstanding and shall automatically be canceled and each holder of a
certificate or certificates representing any such Common Stock shall cease to
have any rights with respect thereto, except the right to receive the
consideration specified in the preceding sentence.  

(b)

Cancellation of Certain Common Stock.  As of the Effective Time, by virtue of
the Merger and without any action on the part of the holder of any Common Stock,
the Company or Merger Sub, each share of Common Stock that is owned by the
Company or any wholly owned subsidiary as treasury stock or otherwise or owned
by Merger Sub shall automatically be canceled and shall cease to exist, and no
cash or other consideration shall be delivered or deliverable in exchange
therefor.

(c)

Capital Stock of Merger Sub.  As of the Effective Time, each share of common
stock, par value $0.001 per share, of Merger Sub (“Merger Sub Common Stock”)
issued and outstanding immediately prior to the Effective Time shall, by virtue
of the Merger and without any action on the part of the holder of Merger Sub
Common Stock, the Company or Merger Sub, be converted into one validly issued,
fully paid and non-assessable share of common stock, par value $.01 per share,
of the Surviving Corporation (“Surviving Corporation Common Stock”).  Each
certificate that, immediately prior to the Effective Time, represented issued
and outstanding shares of Merger Sub Common Stock shall, from and after the
Effective Time, automatically and without the necessity of presenting the same
for exchange, represent the shares of the Surviving Corporation capital stock
into which such shares have been converted pursuant to the terms hereof;
provided, however, that the record holder thereof shall receive, upon surrender
of any such certificate, a certificate representing the shares of Surviving
Corporation Common Stock into which the shares of Merger Sub Common Stock
formerly represented thereby shall have been converted pursuant to the terms
hereof.

(d)

Dissenting Shares.  Notwithstanding anything in this Agreement to the contrary,
any Common Stock issued and outstanding immediately prior to the Effective Time
and held by a holder (a “Dissenting Stockholder”) who timely delivers to the
Company such holder’s notice of intent to demand payment for such holder’s
shares if the Merger is effected, thereafter does not vote in favor of the
Merger or consent thereto in writing and who otherwise properly demands
appraisal for such Common Stock in accordance with the DGCL (“Dissenting
Shares”) shall not be converted into a right to receive the Per Share Merger
Consideration at the Effective Time in accordance with Section 2.5(a) hereof,
but shall represent and become the right to receive such consideration as may be
determined to be due to such Dissenting Stockholder pursuant to the Laws of the
State of Delaware, unless and until such holder fails to perfect or withdraws or
never had or otherwise loses such holder’s right to appraisal and payment under
the DGCL.  If, after the Effective Time, such holder fails to perfect or
withdraws or otherwise never had or loses such holder’s right to appraisal, such
former Dissenting Shares held by such holder shall be treated as if they had
been converted as of the Effective Time into a right to receive, upon surrender
as provided above, the Per Share Merger Consideration in accordance with Section
2.5(a).  The Company shall give Parent prompt notice of any demands received by
the Company for appraisal of Common Stock, withdrawals of such demands and any
other instruments served pursuant to the DGCL and received by the Company, and
Merger Sub shall have the right to direct all negotiations and proceedings with
respect to such demands.  The Company shall not make any payment with respect
to, or settle or offer to settle, any such demands, except with the prior
written consent of Merger Sub, such consent not to be unreasonably withheld or
delayed.

2.6

Warrants; Options; Stock Plans.  

(a)

For purposes of this Agreement, the term “Option” means each outstanding
unexercised option to purchase Common Stock, whether or not then vested or fully
exercisable, granted on or prior to the date hereof to any current or former
employee or director of the Company or any Subsidiary or any other person,
whether under any stock option plan or otherwise (including, without limitation,
under the Alabama Metal Industries Corporation 1996 Stock Incentive Plan, as
amended (the “Stock Plan”).  For purposes of this Agreement, the term “Warrant”
means each outstanding unexercised warrant to purchase Common Stock granted on
or prior to the date hereof.

(b)

The Company shall take all actions necessary so that (i) immediately prior to
the Effective Time, each outstanding Option granted under the Stock Plan and
Warrant held by those holders of record listed in Section 3.2 of the Disclosure
Schedule under the heading “Options and Warrants” shall become immediately
vested and exercisable in full and (ii) at the Effective Time, all Options and
Warrants shall be canceled, in each case, in accordance with and pursuant to the
terms of the Stock Plan or warrant agreement under which such Options and
Warrants were granted as applicable.  In consideration of such cancellation,
each holder of an Option or Warrant canceled in accordance with this Section 2.6
will be entitled to receive in settlement of such Option or Warrant (i)
immediately following the Effective Time, a cash payment, subject to any
required withholding of taxes, equal to the product of (A)  the total number of
shares of Common Stock otherwise issuable upon exercise of such Option or
Warrant and (B)  (I) the Common Stock Price less (II) the applicable exercise
price per share of Common Stock otherwise issuable upon exercise of such Option
or Warrant, (ii) if and when distributed, an amount equal to the product of (A)
the sum of the Per Share Cash and Working Capital Excess, if any, and (B) the
total number of Shares of Common Stock otherwise issuable upon exercise of such
Option or Warrant immediately prior to the Effective Time and (iii) if and when
distributed, an amount equal to the product of (A) the Per Share Escrow Amount
and (B) the total number of shares of Common Stock otherwise issuable upon
exercise of such Option or Warrant immediately prior to the Effective Time.

(c)

Prior to the Effective Time, the Company shall take all actions (including, if
appropriate, amending or waiving the terms of the relevant Stock Plan or
agreements providing for vesting conditions on Common Stock, Warrants or Options
therefor) that are necessary to give effect to the transactions contemplated by
this Section 2.6.

(d)

Except as otherwise provided herein or agreed to in writing by Merger Sub and
the Company, the Stock Plan shall terminate effective as of the Effective Time
and no participant in the Stock Plan shall thereafter be granted any rights
thereunder to acquire any equity securities of the Company, the Surviving
Corporation, or any subsidiary of any of the foregoing.  

2.7

Payments.

(a)

Deposit with Escrow Agent.  At Closing, Parent and Merger Sub shall deposit with
the Escrow Agent by wire transfer of immediately available funds, the Escrow
Deposit, to be held by the Escrow Agent in accordance with Section 8.2 of this
Agreement and the Escrow Agreement.  The Escrow Deposit shall not constitute
part of the consideration received by the Company Securityholders in respect of
their Common Stock unless and until received by the Common Securityholders, and
until so received shall be deemed to be consideration that is contingent.  

(b)

Payment for Shares.  

(i)

Upon surrender to the Surviving Corporation by each Company Stockholder of a
certificate that immediately prior to the Effective Time represented Common
Stock (other than Dissenting Shares or Common Stock to be canceled pursuant to
Section  2.5(b)), the holder of such certificate shall be entitled to promptly
receive in exchange therefor, cash in an amount equal to the product of (i) the
number of shares of Common Stock formerly represented by such certificate and
(ii) the Common Stock Price, which amounts shall be paid by the Surviving
Corporation by check or wire transfer in accordance with the instructions
provided by such holder.  No interest or dividends will be paid or accrued on
the consideration payable upon the surrender of any certificate.  If the
consideration provided for herein is to be delivered in the name of a person
other than the person in whose name the certificate surrendered is registered,
it shall be a condition of such delivery that the certificate so surrendered
shall be properly endorsed or otherwise in proper form for transfer and that the
person requesting such delivery shall pay any transfer or other taxes required
by reason of such delivery to a person other than the registered holder of the
certificate, or that such person shall establish to the satisfaction of the
Surviving Corporation that such tax has been paid or is not applicable.  Until
surrendered in accordance with the provisions of this Section 2.7(b)(i), each
certificate (other than certificates representing Dissenting Shares or Common
Stock to be canceled pursuant to Section 2.5(b)) shall represent, for all
purposes, in the case of certificates representing Common Stock (other than
Common Stock to be canceled pursuant to Section 2.5(b)), only the right to
receive the Per Share Merger Consideration.

(ii)

After the Effective Time, there shall be no transfers on the stock transfer
books of the Surviving Corporation of any shares of Common Stock that were
outstanding immediately prior to the Effective Time.  If, after the Effective
Time, certificates are presented to the Surviving Corporation, they shall be
canceled and exchanged as provided in this Article II.  

(iii)

In the event any certificate shall have been lost, stolen or destroyed, upon the
making of an affidavit (in form and substance reasonably acceptable to the
Surviving Corporation) of that fact by the Person (who shall be the record owner
of such certificate) claiming such certificate to be lost, stolen or destroyed
and, if required by the Surviving Corporation, the posting by such Person of a
bond in such amount as the Surviving Corporation may direct as indemnity against
any claim that may be made against it with respect to such certificate, the
Surviving Corporation will issue in exchange for such lost, stolen or destroyed
certificate the Per Share Merger Consideration deliverable in respect thereof
pursuant to this Agreement.

(iv)

The Surviving Corporation shall be entitled to deduct and withhold from the
consideration otherwise payable to any Company Securityholder pursuant to this
Agreement such amounts as may be required to be deducted or withheld with
respect to the making of such payment under the Code, or any applicable
provision of state, local or foreign Tax Law.  To the extent that amounts are so
deducted or withheld and paid over to the appropriate taxing authority by the
Surviving Corporation, such amounts shall be treated for all purposes of this
Agreement as having been paid to the Person to whom such amounts would otherwise
have been paid.

(c)

Transaction Expenses; Repayment of Indebtedness.  From the date hereof through
the Closing, the Company shall be entitled to utilize any and all available cash
of the Company (i) to pay the Transaction Expenses and (ii) to repay outstanding
indebtedness (including accrued interest thereon and any prepayment penalties)
owed by the Company for borrowed money, including amounts owed on capitalized
leases (the “Indebtedness for Borrowed Money”).  On the second Business Day
prior to Closing, the Company shall deliver to the Buying Group a schedule
setting forth all unpaid Transaction Expenses and unpaid Indebtedness for
Borrowed Money, and at Closing, the Company shall pay, as a portion of the
Merger Price, all then unpaid Transaction Expenses and all then unpaid
Indebtedness for Borrowed Money.  Parent and Merger Sub shall provide the
Company with the funds necessary to make such payments.

2.8

Post-Closing Merger Price Adjustment.  The Merger Price shall be subject to
adjustment after the Closing in accordance with the following procedure:

(a)

Within sixty (60) days after the Closing Date, the Parent will prepare and
deliver (i) a proposed balance sheet of the Company as of the Closing Date but
prior to the consummation of the transactions provided for herein (the “Closing
Balance Sheet”) and (ii) a schedule showing the amount of the Acquired Working
Capital, the Closing Date Excess Cash Amount and any adjustments to the Merger
Price to be made pursuant to Section 2.8(f) or 2.8(g) (the “Closing Schedule”)
to the Stockholder Representative.  The proposed Closing Balance Sheet shall be
prepared in accordance with GAAP and in a manner consistent with the preparation
of the Interim Financial Statements.

(b)

The proposed Closing Balance Sheet and Closing Schedule shall be final and
binding on the parties unless, within thirty (30) days after the Stockholder
Representative’s receipt of the proposed Closing Balance Sheet and Closing
Schedule, the Stockholder Representative shall have delivered to the Parent a
detailed statement describing all of his objections to the proposed Closing
Balance Sheet or Closing Schedule.  The Parent and the Stockholder
Representative will use their reasonable best efforts to resolve any such
objections.  If final resolution is not obtained within fifteen (15) days after
the Parent has received such statement of objections, each of the Parent and the
Stockholder Representative shall refer the matters in dispute to the Independent
Accountants for arbitration.  Promptly following such referral, the Parent and
the Stockholder Representative shall mutually agree upon the procedures to be
followed by the Independent Accountants in resolving such disputes.  Following
such referral, no further disputes or disagreements with respect to the Closing
Balance Sheet or Closing Schedule may be raised by the Parent or the Stockholder
Representative with Independent Accountants.  The Independent Accountants shall
decide all of such matters in dispute, and their determinations shall be final,
conclusive and binding on the Parent and the Stockholder Representative with
respect to the matters in dispute.

(c)

The Parent will revise the proposed Closing Balance Sheet and Closing Schedule
as appropriate to reflect the resolution of the objections of the Stockholder
Representative (as agreed by the parties or as directed by the Independent
Accountants) and deliver it to the Stockholder Representative within twenty (20)
days after the final resolution of such objections.  Such revised statement (or,
if no objections are made or no revisions are required, the proposed Closing
Balance Sheet and Closing Schedule) shall constitute the Closing Balance Sheet
and Closing Schedule.

(d)

If any unresolved objections are submitted to the Independent Accountants for
resolution as provided above, the fees and disbursements of the Independent
Accountants shall be borne equally, one-half (1/2) by the Parent and one-half
(1/2) shall be paid from the Escrow Deposit.

(e)

The Parent will make the work papers and other information used in preparing the
proposed Closing Balance Sheet and Closing Schedule available to the Stockholder
Representative at reasonable times and upon reasonable notice.  

(f)

If the Acquired Working Capital reflected in the Closing Schedule, as finally
determined, is less than the Established Working Capital by more than One
Million and 00/100 Dollars (the “Minimum Adjustment Amount”), the Merger Price
shall be reduced on a dollar-for-dollar basis by such difference to the extent
that such difference exceeds the Minimum Adjustment Amount.  If the Closing Date
Excess Cash Amount reflected in the Closing Schedule, as finally determined, is
less than the Estimated Excess Cash Amount, the Merger Price shall be reduced on
a dollar-for-dollar basis.  The amount of any reduction in the Merger Price
shall be paid from the Escrow Deposit to the Parent within ten (10) days
following the determination of the amount thereof, by wire transfer of same day
funds credited to the account of the Parent as provided by the Parent to the
Escrow Agent in writing.  Any payment pursuant to this Section 2.8(f) shall be
accompanied by accrued interest from the Closing Date to the date of payment at
an annual rate of interest equal to the prime rate of interest as published in
the Wall Street Journal from time to time from the Closing Date to the date of
such payment.

(g)

If the Acquired Working Capital reflected in the Closing Schedule, as finally
determined, exceeds the Established Working Capital by more than the Minimum
Adjustment Amount, the Merger Price shall be increased on a dollar-for-dollar
basis by such difference to the extent that such difference exceeds the Minimum
Adjustment Amount.  If the Closing Date Excess Cash Amount reflected in the
Closing Schedule, as finally determined, exceeds the Estimated Excess Cash
Amount, the Merger Price shall be increased on a dollar-for-dollar basis by such
difference.  The amount of any increase in the Merger Price shall be paid by the
Parent to the Stockholder Representative, for distribution to the Company
Securityholders as hereinafter provided, within ten (10) days following the
determination of the amount thereof, by wire transfer of same day funds.  Any
payment pursuant to this Section 2.8(g) shall be accompanied by accrued interest
from the Closing Date to the date of payment at an annual rate of interest equal
to the prime rate of interest as published in the Wall Street Journal from time
to time from the Closing Date to the date of such payment.

(h)

Upon receipt of any payments as provided in subparagraph (g) above, the
Stockholder Representative shall distribute to the Company Securityholders their
respective portion of such payments based on the percentages set forth opposite
each Company Securityholder’s name on Section 3.2 of the Disclosure Schedule.
 Upon payment by the Company of any amounts due to the Company Securityholders
under this Section 2.8 to the Stockholder Representative, the Company shall have
no further liability to the Company Securityholders for the payment of such
amounts.  Such payment shall be made by wire transfer to the account which the
Company Securityholder has designated in writing to the Stockholder
Representative.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

All representations and warranties of the Company are made subject to the
exceptions that are noted on the Disclosure Schedule, as supplemented from time
to time by the Company hereafter and prior to the Closing Date in accordance
with the terms hereof.  Subject to the foregoing, the Company hereby represents
and warrants to Parent and Merger Sub as follows:

3.1

Organization and Authority.

(a)

The Company is a corporation validly existing and in good standing under the
Laws of the State of Delaware.  Section 3.1 of the Disclosure Schedule lists all
subsidiaries of the Company.  Each Subsidiary of the Company is a corporation
validly existing and in good standing under the laws of its jurisdiction of
incorporation which is set forth in Section 3.1 of the Disclosure Schedule,
except where the failure to be so validly existing and in active status would
not have a Material Adverse Effect.  The Company and each Subsidiary is duly
qualified to conduct business as a foreign corporation, and is in good standing,
in each jurisdiction wherein the character of the properties owned or leased by
it, or the nature of its business, makes such qualification necessary except
where the failure to be so qualified would not have a Material Adverse Effect.
 Any states or other jurisdictions other than Delaware in which the Company or
any Subsidiary is qualified to do business are listed in Section 3.1 of the
Disclosure Schedule.

(b)

The Company and each of the Subsidiaries has all requisite corporate power and
authority to own, operate and lease its properties and to carry on the Business
as and where such is now being conducted.

3.2

Capitalization.

(a)

Section 3.2 of the Disclosure Schedule sets forth: (i) the authorized capital
stock of the Company and the name and authorized capital stock of each of the
Subsidiaries; (ii) the names of the Company Stockholders; (iii) the number of
shares of capital stock of the Company owned by each Company Stockholder; and
(iv) the number of shares of Common Stock issuable upon exercise of outstanding
Options and Warrants (both vested and unvested).  All of the outstanding shares
of the Common Stock have been duly authorized and validly issued, and are fully
paid and nonassessable.  Except as otherwise described in Section 3.2 of the
Disclosure Schedule, the outstanding shares of Common Stock are owned by the
Company Stockholders free and clear of all Liens.  Except for this Agreement and
as set forth in the Disclosure Schedule, no shares of capital stock of, or other
ownership interest in, the Company are reserved for issuance and there are no
outstanding Options, Warrants, rights, conversion rights, or rights of first
refusal or offer, subscriptions, claims of any character, agreements or
understandings relating to the capital stock of the Company pursuant to which
the Company is or may become obligated to issue or exchange any shares of its
capital stock or any person has any right to acquire an interest in any capital
stock of the Company.  Section 3.2 of the Disclosure Schedule sets forth the
holders of record of all outstanding Options granted under the Stock Plan and
unexercised Warrants issued by the Company.  To the Company’s Knowledge, none of
the Common Stock is subject to any voting trust, proxy or other contract,
agreement, arrangement, commitment or understanding relating thereto.

(b)

Except as set forth in Section 3.2 of the Disclosure Schedule, the Company owns
all of the issued and outstanding shares of the capital stock of each
Subsidiary, free and clear of all Liens. Except for this Agreement and as set
forth in the Disclosure Schedule, no shares of capital stock of, or other
ownership interest in, any Subsidiary are reserved for issuance and there are no
outstanding options, warrants, rights, conversion rights, or rights of first
refusal or offer, subscriptions, claims of any character, agreements or
understandings relating to the capital stock of any Subsidiary pursuant to which
the Subsidiary is or may become obligated to issue or exchange any shares of its
capital stock or any person has any right to acquire an interest in any capital
stock of the Subsidiary.

(c)

The Company (i) does not have any subsidiaries except the Subsidiaries set forth
in Section 3.1 of the Disclosure Schedule, (ii) does not directly or indirectly,
own or hold the right to acquire any shares of stock or any other security or
interest in any other Person and (iii) is not subject to any obligation to
provide funds to or make any investment (in the form of loans, capital
contributions or otherwise) to or in any Person.

3.3

Authority; Validity.  The execution and delivery of this Agreement and the other
documents and instruments to be executed and delivered by the Company pursuant
hereto and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by the Company Stockholders and the
Board of Directors of the Company.  No act or proceeding on the part of the
Company or the  Company Stockholders is necessary to authorize this Agreement or
the other documents and instruments to be executed and delivered by the Company
pursuant hereto or the consummation by the Company of the transactions
contemplated hereby and thereby.  This Agreement constitutes, and when executed
and delivered, the other documents and instruments to be executed and delivered
by the Company pursuant hereto will constitute, valid and binding agreements of
the Company, enforceable against the Company in accordance with their respective
terms, except as such may be limited by bankruptcy, insolvency, reorganization
or other Laws affecting creditors’ rights generally, and by general equitable
principles.

3.4

No Violation.  Except as set forth in Section 3.4 of the Disclosure Schedule,
the execution and delivery of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby will not with or without
the giving of notice or the passage of time or both (a) cause a breach or
violation of or default under any provision of (i) its Certificate of
Incorporation or Bylaws; (ii) any Material Contract to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary may be bound;
(iii) any decree, order, injunction or other decision of any court, arbitrator
or Governmental Authority to which the Company or any Subsidiary is subject and
except in the case of clauses (ii) and (iii) for those breaches, violations or
defaults that would not have, individually or in the aggregate, a Material
Adverse Effect; or (b) result in the creation of any Lien upon the Common Stock
or the assets of the Company.

3.5

Governmental Party Consents.  Except for the expiration of the applicable
waiting period under the HSR Act, no approval, authorization, notice, consent or
other action by or filing with any Governmental Authority is required for the
Company’s execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby.

3.6

Financial Statements.  Section 3.6 of the Disclosure Schedule contains  complete
and accurate copies of the Financial Statements.  All of such Financial
Statements (a) have been prepared in accordance with the Books and Records
regularly maintained by the Company, (b) fairly present the financial condition
and results of operations of the Company, (c) were prepared in accordance with
GAAP, subject, in the case of the Interim Financial Statements, to normal
year-end and audit adjustments and any other adjustments described therein and
to the absence of footnotes thereto and (d) have been prepared using a FIFO
basis for Inventory accounting in the case of the Interim Financial Statements
and using a LIFO basis for Inventory accounting in the case of the Annual
Financial Statements.  Neither the Company nor any Subsidiary has any
liabilities that are not fully and adequately accrued or reserved against in
accordance with GAAP, other than liabilities incurred in the Ordinary Course of
Business since the date of the Interim Financial Statements, none of which,
either individually or in the aggregate, are material in amount.  To the
Company’s Knowledge, it has not used any improper accounting practice that would
have the effect of not reflecting or incorrectly reflecting in the Financial
Statements or the Books and Records of the Company or any Subsidiary, any
properties, assets, liabilities, revenues or expenses.  Except as disclosed on
Section 3.6 of the Disclosure Schedule, the Financial Statements do not contain
any items of extra-ordinary or nonrecurring income, or other income not earned
in the Ordinary Course of Business, individually in excess of $50,000 and in the
aggregate in excess of $150,000. The Books and Records of the Company and each
Subsidiary accurately and fairly reflect, in reasonable detail, the
transactions, assets and liabilities of the Company and each Subsidiary.

3.7

Tax Matters.

(a)

The Company and each Subsidiary has filed all Tax Returns required to be filed
by it on a timely basis (or filed valid extensions with respect to such Tax
Return) and all such returns are complete and accurate and in compliance with
applicable law in all material respects.  The Company and each Subsidiary have
paid all Taxes due and owing by it (whether or not such Taxes are required to be
shown on a Tax Return), or in the case of Taxes not yet due, fully provided for
such Taxes in the Financial Statements in accordance with GAAP or, in the case
of Taxes accruing after the date of the Financial Statements in accordance with
GAAP, on its Books and Records, and has withheld and paid over to the
appropriate taxing authority all Taxes which it is required to withhold from
amounts paid or owing to any Company Employee, equity holder, creditor or other
third party.  Except as set forth in Section 3.7 of the Disclosure Schedule, no
Tax Return filed by the Company or any Subsidiary has been audited by any
Governmental Authority and no written notice indicating an intent to open an
audit has been received by the Company or any Subsidiary from any foreign,
federal, state or local taxing authority.  Except as set forth in Section 3.7 of
the Disclosure Schedule, in the last five (5) years no claim has been made by an
authority in a jurisdiction where the Company or any Subsidiary has transacted
business or owned or used property and has not and does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction.  Neither the
nature of the Company’s or any Subsidiary’s Business nor the ownership or use of
its properties requires the Company or any Subsidiary to file Tax Returns in any
jurisdiction where it does not currently file such returns.  

(b)

Except as set forth in Section 3.7 of the Disclosure Schedule, neither the
Company nor any Subsidiary has, in the last five (5) years, received from the
Internal Revenue Service or any state or local Taxing authority any written
notice of underpayment of Taxes, notice of deficiency or assessment of
additional Taxes which has not been paid, and there is no dispute or claim
concerning any Tax liability of the Company or any Subsidiary either (i) claimed
or raised by any Taxing authority in writing to the Company or any Subsidiary or
(ii) as to which the Company has Knowledge.  Neither the Company nor any
Subsidiary has entered into an agreement or granted any waiver extending the
statute of limitations with respect to any Tax Return or Tax.  Except as set
forth in Section 3.7 of the Disclosure Schedule, neither the Company nor any
Subsidiary is currently the beneficiary of any extension of time within which to
file any Tax Return.  There is no pending audit by the Internal Revenue Service
or any state or local Taxing authority with respect to any Tax Return.

(c)

Neither the Company nor any Subsidiary has granted a power of attorney with
respect to any Tax matter.  

(d)

Except as set forth in Section 3.7 of the Disclosure Schedule, neither the
Company nor any Subsidiary have been a member of an affiliated group (within the
meaning of Section 1504(a) of the Code) filing a consolidated federal income Tax
Return.

(e)

Neither the Company nor any Subsidiary is a party to any Tax allocation or Tax
sharing agreement.

(f)

Neither the Company nor any Subsidiary has made any payments, is not obligated
to make any payments nor is a party to an agreement that would obligate it to
make any payments that would not be deductible under Section 280G of the Code.

(g)

Neither the Company nor any Subsidiary will be required:

(i)

as a result of a change in method of accounting for any taxable period ending on
or prior to the Closing Date, to include any adjustment in taxable income for
any taxable period after the Closing Date (or any portion thereof); or

(ii)

as a result of any “closing agreement,” as described in Section 7121 of the Code
(or any corresponding provisions of state, local or foreign income tax law)
entered into prior to the Effective Time, to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date.

3.8

Absence of Certain Changes.  Except as set forth in Section 3.8 of the
Disclosure Schedule, since December 31, 2004, neither the Company nor any of its
Subsidiaries have: (a) experienced any change in the Business, financial
position or results of operations of the Company or any Subsidiary that
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect; (b) made any declaration, payment or setting aside of
the payment of any dividend or distribution in respect of the Common Stock other
than as set forth in Section 3.8 of the Disclosure Schedule or any redemption,
purchase or other acquisition of any Common Stock; (c) permitted, allowed or
suffered any of its properties or assets (real, personal or mixed, tangible or
intangible) to be subjected to any Lien; (d) written down or written up the
value of any Inventory, except for writedowns and writeups in the Ordinary
Course of Business consistent with past practice; (e) canceled any debts or
waived any claims or rights in excess of $25,000 individually or $100,000 in the
aggregate; (f) made any material capital expenditure or commitment for additions
to property, plant, equipment, intangible or capital assets or for any other
purpose, other than in the Ordinary Course of Business or for emergency repairs
or replacement; (g) incurred or assumed any Indebtedness for Borrowed Money,
except for borrowings under the Company’s revolving credit facility; (h) except
for salaries and benefits paid or provided in the Ordinary Course of Business,
paid, loaned, distributed, or advanced any amounts to, sold, transferred or
leased any properties or assets to, purchased, leased, licensed or otherwise
acquired any properties or assets from, or entered into any other agreement or
arrangement with any Company Stockholder or affiliate of a Company Stockholder,
except as set forth in Section 3.8 of the Disclosure Schedule; (i) granted or
incurred any obligation for any increase in the compensation or benefits of any
officer or employee of the Company or any Subsidiary (including any increase
pursuant to any bonus, pension, profit-sharing, retirement or other plan or
commitment or severance arrangement) except for raises to employees in the
Ordinary Course of Business consistent with past practice; (j) made any material
change in any method of accounting or accounting principle, practice or policy
or its accounts payable practices or policies, or in its manner of keeping its
Books and Records; (k) suffered any casualty or loss or damage in excess of
$75,000 in the aggregate (whether or not insured against); or (l) taken any
other material action that is not in the Ordinary Course of Business and
consistent with past practice or as provided for in this Agreement (m) amended
its Certificate of Incorporation or Bylaws, or merged with or into or
consolidated with any other Person, subdivided or in any way reclassified any
shares of its capital stock or changed or agreed to change in any manner the
rights of its outstanding capital stock, or the character of its business; (n)
entered into, renegotiated or amended any employment agreement or collective
bargaining agreement or adopted, entered into, amended or terminated any Benefit
Plan; (o) other than in the Ordinary Course of Business made any material change
in the manner in which its business is conducted, including, without limitation,
changes in the manner in which Inventory purchases are made, changes in
manufacturing methods and changes in sales and marketing policies; (p) changed
any of its product warranties or return policies or other material business
policies; (q) made any payment or commitment to pay any severance or termination
pay to any of its officers, directors, employees, consultants, agents or other
representatives, other than payments or commitments to employees made in the
Ordinary Course of Business; (r) made any material acquisition of all or any
part of the assets, properties, capital stock or business of any other Person;
(s) sold, leased, assigned, transferred (including, without limitation,
transfers to any Company Stockholder, or to the Company’s or any Subsidiary’s
directors, officers or employees) or permitted to lapse any tangible or
intangible assets, except in the Ordinary Course of Business; (t) made or
entered into any commitment or transaction, or amended or terminated any
contract or material right thereunder, other than in the Ordinary Course of
Business; or (u) agreed to take any action, taken any action or omitted to take
any action that would result in the occurrence of any of the foregoing.

3.9

Assets.

(a)

Except as set forth in Section 3.9 of the Disclosure Schedule, the Company and
each Subsidiary has good and marketable title to all of its assets and
properties free and clear of all Liens.

(b)

All of the Company’s and each Subsidiary’s tangible personal property, taken as
a whole, and each individual material asset is in good operating condition and
repair, subject to normal wear and tear, and is usable in the Ordinary Course of
Business, as the case may be.

(c)

The assets included in the Financial Statements comprise all of the material
assets, properties and rights of every type and description used by the Company
and each Subsidiary in, and necessary to, the conduct of the Business as
presently conducted.

(d)

Section 3.9 of the Disclosure Schedule sets forth a list and description of all
machinery, equipment, vehicles, structures, fixtures and other tangible personal
property material to the business of the Company and its Subsidiaries which is
treated by the Company or its Subsidiaries as depreciable property not normally
sold or disposed of in the Ordinary Course of Business.

3.10

Litigation.  There is no Action (whether or not the defense thereof or
liabilities in respect thereof are covered by insurance), pending or to the
Company’s Knowledge threatened against the Company, any Subsidiary or any or any
of their respective properties, assets, operations or business which seeks to
prevent the consummation of the transactions contemplated by this Agreement or
could reasonably be expected to have a Material Adverse Effect.  To the
Company’s Knowledge no investigation of the Company or any Subsidiary, or their
respective businesses is pending or threatened by any Governmental Authority.

3.11

Compliance With Laws.

(a)

Compliance.  The Company and each Subsidiary is in compliance with all
applicable Laws except where non-compliance would not have a Material Adverse
Effect.  Neither the Company nor any Subsidiary is subject to any judgment,
decree or order issued by any Governmental Authority which, individually or in
the aggregate, has had or may reasonably be expected to result in a Material
Adverse Effect.  No notice of any Action has been issued and served upon or
delivered to the Company or any Subsidiary by any Governmental Authority with
respect to any alleged violation by the Company or any Subsidiary of any Law,
and to the Knowledge of the Company, no such Action is threatened.

(b)

Licenses and Permits.  The Company and each Subsidiary have all material
governmental licenses, permits, approvals, authorizations and consents and all
certifications required for the conduct of the Business (as presently conducted)
and operation of the facilities used in the Business.  All such licenses,
permits, approvals, authorizations, consents and certifications are in full
force and effect.  The Company and each Subsidiary is and has been in compliance
with all such permits, licenses, approvals, authorizations, consents and
certifications, except to the extent that noncompliance would not have a
Material Adverse Effect.  No proceeding is pending, or to the Knowledge of the
Company, threatened seeking the revocation or limitations or any of the licenses
and permits set forth in the Disclosure Schedule.

3.12

Material Contracts and Commitments.

(a)

Section 3.12 of the Disclosure Schedule sets forth a complete list, indicating
the parties thereto, of each executory contract and lease to which the Company
or any Subsidiary is a party (the “Material Contracts”) that constitutes:

(i)

a lease of personal property involving annual consideration in excess of
$25,000;

(ii)

a Real Property Lease;

(iii)

an agreement involving payment or other obligations of more than $50,000 in the
aggregate that is not cancelable with less than twelve (12) months’ notice;

(iv)

a labor union contract;

(v)

a loan agreement, promissory note, letter of credit, or other evidence of
indebtedness (other than advances to Company Employees in the Ordinary Course of
Business) whether as a signatory, guarantor or otherwise;

(vi)

an agreement not to compete in any business or geographic area;

(vii)

a material agreement with a Company Stockholder or officer or director of the
Company or any Subsidiary;

(viii)

an agreement with any Company Employee or consultant, independent contractor,
providing for annual compensation, or other payment, in excess of $100,000;

(ix)

a joint venture or similar agreement;

(x)

a power of attorney or proxy;

(xi)

a license to use Licensed Intellectual Property (other than “shrink-wrap”
software licenses) or a license granting any Person to use Intellectual Property
of the Company or any of the Subsidiaries;

(xii)

any contract guaranteeing the payment or performance of the obligations of any
Person;

(xiii)

any other agreement which was not entered into in the Ordinary Course of
Business and which is material to the Company or any Subsidiary.

(b)

The Company has made available to Parent true, correct and complete copies of
the Material Contracts.

(c)

All of the Material Contracts are valid, binding and enforceable obligations of
the Company or the Subsidiary that is a party thereto and, to the Company’s
Knowledge, the other parties thereto.  Neither the Company, any Subsidiary, nor,
to the Company’s Knowledge, any other party is in breach or violation of, or
default under, any provision of any Material Contract except for a breach,
violation or default that would not have a Material Adverse Effect.  To the
Company’s Knowledge, no event which, with notice of passage of time, or both,
would constitute a material default, exists under any of the Material Contracts.
 Neither the Company, any Subsidiary, nor to the Company’s Knowledge any other
party has repudiated or waived any material provision of any Material Contract.
 To the Company’s Knowledge, assuming that the consents set forth in Section
3.12 of the Disclosure Schedule have been obtained, no circumstances exist that
would give rise to a right of rescission, termination, revision or amendment of
any Material Contract by any party thereto as a result of any of the
transactions contemplated by this Agreement.

(d)

Neither the Company nor any Subsidiary has received any written notice that any
Person intends to cancel any of the Material Contracts, and to the Company’s
Knowledge no such cancellation is threatened.

(e)

All discounts, allowances, volume rebates or similar reductions in price, or
“most favored customer” status or other price concession granted by the Company
or any Subsidiary to any customer (i) with respect to sales generated on or
before July 31, 2005, have been reflected in the Financial Statements and (ii)
with respect to sales generated after July 31, 2005 will be reflected in the
Closing Balance Sheet.  Neither the Company nor any Subsidiary is a party to any
agreement with a term greater than one (1) year guaranteeing the price of any of
its products.

3.13

Labor Matters.  Except as set forth in Section 3.13 of the Disclosure Schedule,
neither the Company nor any Subsidiary is a party to any written labor agreement
with any labor union with respect to the employees of the Company or any
Subsidiary.  In the last five years, neither the Company nor any Subsidiary has
experienced any work stoppage due to labor disagreements, labor strikes,
requests for representation or lockout.  Except to the extent set forth in
Section 3.13 of the Disclosure Schedule, (a) the Company and each Subsidiary is
in compliance with all applicable Laws regarding employment practices, terms and
conditions of employment, and wages and hours, except for any noncompliance that
would not have a Material Adverse Effect; (b) there is no unfair labor practice
charge or complaint against the Company or any Subsidiary pending before the
National Labor Relations Board or any similar Governmental Authority and to the
Company’s Knowledge, none is threatened; and (c) there are no administrative
charges or court complaints pending against the Company or any Subsidiary
concerning alleged employment discrimination or other employment related matters
pending or, to the Knowledge of the Company, threatened before the U.S. Equal
Employment Opportunity Commission or any other Governmental Authority.  Neither
the Company nor any Subsidiary has received any written notice of the intention
of any federal, state, local or foreign agency responsible for the enforcement
of labor or employment laws to conduct any investigation of the Company or any
Subsidiary or relating to the Company or any Subsidiary and to the Knowledge of
the Company, no such investigation is threatened.

3.14

Employee Benefit Plans.  

(a)

Section 3.14 of the Disclosure Schedule sets forth a correct and complete list
of all pension, retirement, profit sharing, deferred compensation, stock option,
employee stock ownership, severance pay, vacation, bonus or other incentive
plan, all other written employee programs, arrangements or agreements, all
medical, vision, dental or other health plans, all life insurance plans, and all
other employee benefit plans or fringe benefit plans, including “employee
benefit plans” as that term is defined in Section 3(3) of ERISA, currently
providing benefits to any of the current employees of the Company, any
Subsidiary and/or their dependents; each plan, fund or program constituting an
“employee welfare plan” which is in effect for employees of the Company or any
Subsidiary within the meaning of Section 3(1) of ERISA, including, without
limitation, basic and supplemental life insurance, health insurance (including
medical, dental and hospitalization), accidental death and dismemberment
insurance, business travel and accident insurance, short and long term
disability insurance programs; and each “employee pension benefit plan” within
the meaning of Section 3(2) of ERISA, including, without limitation, pension,
profit sharing, and 401(k) retirement plans which is maintained, assumed or
contributed to by the Company or any Subsidiary (collectively, the “Benefit
Plans”).

(b)

All the Benefit Plans and the related trusts subject to ERISA comply in all
material respects with and have been administered in substantial compliance
with, (i) the provisions of ERISA, (ii) all provisions of the Code relating to
qualification and tax exemption under Code Sections 401(a) and 501(a), and (iii)
all other applicable Laws, and neither the Company nor any Subsidiary has
received any written notice from any Governmental Authority questioning or
challenging such compliance.  To the Knowledge of the Company, all Persons who
participate in the operation of the Benefit Plans and all Benefit Plan
fiduciaries (within the meaning of Section 3(21) of ERISA) have acted in
accordance with the provisions of all applicable Laws, including ERISA and the
Code.

(c)

To the Knowledge of the Company, there are no unresolved claims or disputes
under the terms of, or in connection with, the Benefit Plans other than claims
for benefits which are payable in the ordinary course, and no litigation has
been commenced with respect to any Benefit Plan, and to the Company’s Knowledge,
none is threatened, and no fact or event exists that is reasonably likely to
give rise to any such action, suit or claim.  

(d)

All contributions with respect to a Benefit Plan that is subject to Code Section
412 or ERISA Section 302 have or will be timely made and there is no Lien under
Code Section 412(n).  Except as set forth in Section 3.14 of the Disclosure
Schedule, no “prohibited transaction” (as defined in ERISA Section 406 or
Section 4975 of the Code) or “reportable event” (as defined in ERISA 4043) has
occurred with respect to any Benefit Plan nor to the knowledge of the Company is
such an event expected to occur.  Neither the Company nor any Subsidiary has
incurred any liability under Title IV of ERISA and no fact or event exists which
would reasonably give rise to any such liability.  Except as disclosed in
Section 3.14 of the Disclosure Schedule, no complete or partial termination has
occurred within the five (5) years preceding the date hereof with respect to any
Benefit Plan.  Neither the Company, any Subsidiary nor any Person affiliated
with the Company (in the manner described in Code Section 414(b), (c), (m) or
(o) or Section 4001(a)(14) of ERISA) has contributed to or been obligated to
contribute to a “multiemployer plan” (within the meaning of Section 3(37) of
ERISA).  None of the Benefit Plans is a single employer defined benefit pension
plan within the meaning of Section 4001(a)(15) of ERISA.

(e)

The Company and each Subsidiary has performed all obligations required to be
performed by it under, is not in default under or in violation of, and has no
knowledge of any default or violation by any other party to, any Benefit Plan.
 All contributions, reserves or premium payments which the Company, any
Subsidiary or any ERISA Affiliate is required to have made under the terms of
any Benefit Plan as of the date hereof have been made; and no Benefit Plan
subject to the minimum funding requirements of Part 3 of subtitle B of Title I
of ERISA or subject to Section 412 of the Code has incurred any accumulated
funding deficiency within the meaning of Section 302 of ERISA or Section 412 of
the Code. With respect to each Benefit Plan or any other plan, fund or program
maintained or ever maintained or contributed to by the Company, any Subsidiary
or any ERISA Affiliate that is subject to Title IV of ERISA: (i) no such plan
has been terminated so as to subject, directly or indirectly, any assets of the
Company or any Subsidiary to any liability, contingent or otherwise, or the
imposition of any Lien under Title IV of ERISA; (ii) no proceeding has been
initiated or threatened by any Person (including the Pension Benefit Guaranty
Corporation) to terminate any such plan; (iii) no condition or event exists or
is expected to occur that could subject, directly or indirectly, any assets of
the Company or any Subsidiary to any liability, contingent or otherwise, or the
imposition of any Lien under Title IV of ERISA, whether to the Pension Benefit
Guaranty Corporation or to any other Person or otherwise on account of the
termination of any such plan; (iv) if any such plan were to be terminated as of
the Closing Date, no assets of the Company or any Subsidiary would be subject,
directly or indirectly, to any liability, contingent or otherwise, or the
imposition of any lien under Title IV of ERISA;

(f)

Each Benefit Plan which is intended to be qualified under Section 401(a) of the
Code or Section 401(k) of the Code has been determined by the Internal Revenue
Service to be so qualified and each trust established in connection with any
Benfirt Plan which is intended to be exempt from federal income taxation under
Section 501(a) of the Code has been determined by the Internal Revenue Service
to be so exempt, and no fact or event has occurred since the date of such
determination by the IRS to adversely affect the qualified status of any such
Benefit Plan or the exempt status of any such trust.

(g)

(i)

the Company and each Subsidiary have complied in all material respects with the
health care continuation requirements of Part 6 of Title I of ERISA; and

(ii)

Neither the Company nor any Subsidiary has any obligations under any Benefit
Plan or otherwise to provide health benefits to former employees of the Company
or any Subsidiary, or any other Person, except as specifically required by Part
6 of Title I of ERISA.

(h)

Except as specifically prohibited by Law or by the terms of such Benefit Plans,
all of the Benefit Plans may be amended, terminated or otherwise discontinued,
except for the liability for benefits accrued by such participants as of the
effective date of such amendment, termination or discontinuance.

(i)

The consummation of the transactions contemplated by this Agreement will not,
alone or together with any other event, (i) entitle any person to severance pay,
unemployment compensation or any other payment, which such person would not be
entitled to receive if the consummation of the transactions contemplated by this
Agreement did not occur, (ii) result in the acceleration of the time of payment
or vesting of any benefits provided for by any of the Benefit Plans, or cause
any increase in the amount of compensation due to any employee under any of the
Benefit Plans or otherwise or (iii) result in the creation of any liability
under Title IV of ERISA or in the creation of any other liability which the
Company or any Subsidiary is not currently obligated to pay, perform and
discharge.

(j)

true and correct copies of each written Benefit Plan have been provided to
Parent, along with, to the extent applicable to the particular Benefit Plan, the
following information:  a copy of the annual report (Form 5500 series) for the
last three (3) years, a copy of the summary plan description, summary annual
report, summary of material modifications and all material employee manuals or
communications filed or distributed with respect to the Benefit Plan during the
most recent year, a copy of any insurance contract or trust agreement through
which the Benefit Plan is funded, the most recent IRS determination letter
issued with respect to the Benefit Plan, and notice required by applicable Law
or the Benefit Plans of any material adverse change occurring with respect to
any Benefit Plan since the date of the most recently completed and filed annual
report.

3.15

Environmental Matters.

Except as set forth in Section 3.15 of the Disclosure Schedule and except as
would not have a Material Adverse Effect:

(a)

the Company and each Subsidiary is in compliance with all applicable
Environmental Laws;

(b)

the Company and each Subsidiary have all licenses and permits required under any
applicable Environmental Laws and is in compliance with their respective
requirements and, to the Knowledge of the Company, all such licenses and permits
presently allow the conduct of the Business as currently conducted;

(c)

there are no pending or, to the Knowledge of the Company, threatened claims by
any third party under Environmental Laws against the Company or any Subsidiary
and

(d)

neither the Company, nor any Subsidiary has received any written notice or
report from any third party of any release or threat of release of any Regulated
Substances by the Company or any Subsidiary in violation or alleged violation of
any Environmental Laws that requires investigatory, remedial or corrective
obligations under Environmental Laws by the Company or any Subsidiary, at the
Real Property or any other property or facility at any time owned, leased or
used by the Company or any Subsidiary.

(e)

The Company has made available to the Parent all environmental studies, reports,
closure plans, permit applications and audits concerning the Real Property which
are known to the Company and are within the possession or control of the
Company, including, but not limited to, any reports filed with any Governmental
Authority that relate to any releases of Regulated Substances at the Real
Property or any other property or facility at any time owned, leased or used by
the Company or any Subsidiary.

(f)

To the Knowledge of the Company, no facts, events or conditions relating to the
past or present operations of the Company or any Subsidiary or past or present
facilities or properties owned, operated or occupied by the Company or any
Subsidiary:

(i)

will give rise to any investigatory, remedial or corrective obligations of the
Company or any Subsidiary under Environmental Laws; or

(ii)

will give rise to any other claims against, liabilities or obligations of the
Company or any Subsidiary under Environmental Laws, including, without
limitation, any claims, liabilities or obligations relating to the Company’s or
any Subsidiary’s onsite or offsite releases or threatened releases of any
Regulated Substance, personal injury, property damage or natural resource damage
in connection therewith.

(g)

None of the following currently exists, or to the Knowledge of the Company, has
in the past existed at the Real Property or any other property or facility at
any time owned, leased or used by the Company or any Subsidiary:

(i)

underground storage tanks;

(ii)

asbestos containing material in friable or damaged condition;

(iii)

equipment containing polychlorinated biphenyls not maintained in compliance with
applicable Environmental Law; or

(iv)

landfills, surface impoundments or other RCRA treatment areas, storage or
disposal areas not maintained in compliance with applicable Environmental Law.

(h)

Neither the Company nor any Subsidiary has expressly assumed by contract any
liability of any other Person under or relating to Environmental Laws.

(i)

To the Knowledge of the Company, no wastes generated by the Company or any
Subsidiary have been directly or indirectly sent, transported, transferred to,
treated, stored or disposed of at any site listed or formally proposed for
listing on the National Priorities List pursuant to CERCLA or any similar state
list of sites requiring or recommended for investigation or cleanup.

3.16

Proprietary Rights.

(a)

Section 3.16 of the Disclosure Schedule sets forth a complete and accurate list
of all patents, trademarks, trade names, service marks, domain names, copyrights
(including any registrations or applications for registration or any of the
foregoing) and computer software used in the conduct of the business of the
Company or any Subsidiary. Except as set forth on Section 3.16 of the Disclosure
Schedule, the Company and each Subsidiary owns or has the uncontested right to
use all Intellectual Property necessary for the conduct of its business as
presently conducted.

(b)

No claim is pending, or to the Knowledge of the Company threatened, and neither
the Company nor any Subsidiary has received any written notice that the conduct
of its business (including without limitation, its use of any Intellectual
Property) infringes upon, misappropriates or conflicts with any rights in
Intellectual Property claimed by any third party. No claim is pending, or to the
Knowledge of the Company threatened, which alleges that any Intellectual
Property owned or licensed by or to the Company or any Subsidiary or which the
Company or any Subsidiary otherwise has the right to use is invalid or
unenforceable by the Company or such Subsidiary.

(c)

Except as set forth in Section 3.16 of the Disclosure Schedule, no royalties or
fees are payable by the Company or any Subsidiary to anyone for use of the
Intellectual Property. Correct and complete copies of all agreements pursuant to
which the Company or any Subsidiary licenses any Intellectual Property have been
delivered to Parent. Except as set forth in Section 3.16 of the Disclosure
Schedule, all such agreements are in full force and effect, and, there are no
existing defaults or events of default by the Company or any Subsidiary, or to
the Company’s Knowledge by any other party, real or claimed, or events which
with or without notice or lapse of time, or both, would constitute defaults
under such agreements.

(d)

All of the Intellectual Property owned or used by the Company or any Subsidiary
immediately prior to the Closing will be owned or available for use by the
Company or such Subsidiary on identical terms and conditions upon consummation
of the Closing, subject to the terms and conditions of any license or other
agreement with respect to such Intellectual Property.

3.17

Real Property.

(a)

Section 3.17 of the Disclosure Schedule contains a complete and accurate list of
all the Real Property and indicates (i) whether such property is owned (the
“Owned Real Property”) or leased (the “Leased Real Property”) and (ii) the
entity which holds title to the Owned Real Property or is the tenant of the
Leased Real Property.

(b)

There is not any pending claim of adverse possession or prescriptive rights
involving any of the Real Property, and to the Knowledge of the Company, none is
threatened.

(c)

To the Company’s Knowledge, there is no (i) outstanding order requiring any
repair, alteration, or correction of any existing condition affecting any Real
Property or the systems or improvements thereat; or (ii) structural, mechanical,
or other defects affecting any Real Property or the systems or improvements
thereat (including, but not limited to, inadequacy for normal use of mechanical
systems or disposal or water systems at or serving the Real Property), except
for defects which would not have a Material Adverse Effect.

(d)

Except as set forth on Section 3.17 of the Disclosure Schedule, neither the
Company nor any Subsidiary has any option or right to purchase any real estate
owned by any other Person.

(e)

Except as set forth on Section 3.17 of the Disclosure Schedule, either the
Company or a Subsidiary owns good and marketable title to the Owned Real
Property in fee simple, free and clear of all Liens, claims of ownership
interest or right of use, restrictive covenants, impositions, covenants,
conditions, rights of way, easements and other encumbrances other than those
disclosed of record.

(f)

The Company has delivered to the Parent complete and accurate copies of each
lease pursuant to which it leases each parcel of the Leased Real Property (the
“Real Property Leases”).  Except as set forth in Section 3.17 of the Disclosure
Schedule neither the Company nor any Subsidiary has assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in any of the
Real Property Leases.

(g)

Except as set forth in Section 3.17 of the Disclosure Schedule and to the
Knowledge of the Company and except for any easements or other instruments
disclosed as of record, (i) there are no parties other than the Company or a
Subsidiary in possession of any of the Real Property or any portion thereof,
(ii) there are no leases, subleases, licenses, concessions, written or oral,
granting to any party or parties other than the Company or a Subsidiary the
right of use or occupancy of any of the Real Property or any portion thereof.

(h)

Except as set forth on Section 3.17 of the Disclosure Schedule, to the Knowledge
of the Company, except for violations cured or remedied before the date of this
Agreement, the neither the Company nor any Subsidiary has received any written
notice of any violation of any zoning Law applicable to the Owned Real Property.

(i)

To the Knowledge of the Company, there is no pending imposition of any
assessment for public improvements with respect to any of the Real Property,
except for customary annual assessments under state and local Law, and, to the
Knowledge of the Company, no such improvements have been constructed or planned
that would be paid for by means of assessments upon any of the Real Property.

(j)

Since December 31, 2004, none of the Real Property nor any portion thereof has
suffered any material damage by fire or other casualty that has not been
restored to a condition materially comparable to that existing prior to such
fire or other casualty.

(k)

Neither the Company nor any Subsidiary has received written notice of any
current or pending Action against the Company or any Subsidiary that if
determined adversely to the Company or such Subsidiary would materially and
adversely affect the use of such Real Property.

(l)

Except for the Real Property, there is no real property leased, owned or used by
the Company or any Subsidiary.  

3.18

Certificate of Incorporation and By-Laws.  The Company has delivered to the
Parent true and complete copies of the Certificate of Incorporation and Bylaws
of the Company and each Subsidiary as in effect on the date hereof and including
all amendments thereto and restatements thereof.  Neither the Company nor any
Subsidiary is in violation of any provision of its certificate of incorporation
or Bylaws, as amended and restated.

3.19

Insurance.

(a)

Section 3.19 of the Disclosure Schedule sets forth a list and brief description
(specifying the insurer and the policy number) of all material policies of
insurance maintained by or for the benefit of the Company or any Subsidiary
since December 31, 2003, including policies of all risk, general product
liability, workers’ compensation and employer’s liability, and automobile
liability, indicating the type of coverage, name of insured, the insurer, the
expiration date of each policy, the amount of coverage and whether on an
“occurrence” or “claims made” basis.

(b)

All such policies:

(i)

are in full force and effect;

(ii)

are sufficient for compliance with all material requirements of Law and of all
applicable material agreements to which the Company or any Subsidiary is a
party; and

(iii)

are valid, outstanding and enforceable policies with all premiums with respect
thereto covering all periods up to and including the Closing Date having been
paid.

(c)

The Company shall use its best efforts to maintain, or cause the Subsidiaries to
maintain, in full force and effect, all such policies of insurance or comparable
insurance coverage through the Closing Date.  Except as set forth in Section
3.19 of the Disclosure Schedule, since July 1, 2000:

(i)

Neither the Company nor any Subsidiary has not been denied any insurance
coverage that it has requested, nor has any other Person been denied insurance
coverage for any assets, liabilities, losses or other insurance risk of the
Company or any Subsidiary;

(ii)

there are no outstanding unpaid claims with respect to the Company or any
Subsidiary under any such policy; and

(iii)

Neither the Company nor any Subsidiary has received written notice from any of
its insurance carriers of any surcharge or refusal to cover any insurance risk.
 Section 3.19 of the Disclosure Schedule also contains a list of all claims in
excess of $100,000 that have been made against any such policy with respect to
the Company and any Subsidiary within the last five (5) years.

3.20

Warranties.  Section 3.20 of the Disclosure Schedule sets forth a true and
complete description of all unexpired warranties and other guarantees provided
to any customer by the Company or any Subsidiary in respect to products sold or
services performed by the Company or any Subsidiary.  

3.21

Books and Records.  The books of account, minute books, stock record books and
other records of the Company and each Subsidiary (the “Books and Records”) are
complete and correct in all material respects and have been maintained in
accordance with sound business practices.  All material transactions related to
the business of the Company or the Subsidiary have been reflected in the Books
and Records of the appropriate company.

3.22

Affiliate Transactions.  Except as set forth in Section 3.22 of the Disclosure
Schedule, no officer, director, employee or Stockholder of the Company or any
Subsidiary, or member of the immediate family of any such Person, or any entity
in which any such Person or any member of the immediate family of any such
person is an officer, director, trustee, partner or beneficial or record holder
of more than 5% of the outstanding capital stock thereof, is a party to any
transaction with the Company or any Subsidiary other than payments of
compensation, bonus, and dividends in the Ordinary Course of Business and
reimbursement of ordinary and necessary business expenses.

3.23

Banks, Brokers and Proxies.  Section 3.23 of the Disclosure Schedule sets forth:

(a)

the name of each bank, trust company, securities or other broker or other
financial institution with which the Company or any Subsidiary has an account,
credit line or safe deposit box or vault, or otherwise maintains relations; the
name of each Person authorized by the Company or any Subsidiary to draw thereon
or to have access to any safe deposit box or vault;

(b)

the purpose of each such account, safe deposit box or vault; and

(c)

the names of all Persons authorized by proxy, powers of attorney or other
instruments to act on behalf of the Company or any Subsidiary in matters
concerning its business or affairs.

All such accounts, credit lines, safe deposit boxes and vaults are maintained by
the Company or Subsidiary, as the case may be, for normal business purposes, and
no such proxies, powers of attorney or other like instruments are irrevocable.

3.24

Inventory.  Except as otherwise reflected in the Financial Statements or in
Section 3.24 of the Disclosure Schedule, all of the Inventory of the Company and
each Subsidiary reflected in the Financial Statements or acquired by the Company
or Subsidiary since July 31, 2005 was acquired and has been maintained or sold
in the Ordinary Course of Business of the Company or the Subsidiary; consists
substantially of a condition usable or saleable in the Ordinary Course of
Business of the Company or Subsidiary; and is valued at the lower of cost or
market (using a FIFO basis and standard cost accounting in the case of the
Interim Financial Statements and a LIFO basis in the case of the Audited
Financial Statements).  Except as set forth in Section 3.24 of the Disclosure
Schedule and Inventory in transit, all of the Inventory is located at the Real
Property.  Except as set forth in Section 3.24 of the Disclosure Schedule,
neither the Company nor any Subsidiary is under any obligation to repossess or
repurchase any Inventory in the possession of any third parties.  The Financial
Statements reflect reserves that have been calculated in accordance with the
Company’s Inventory reserve policy described in Section 3.24 of the Disclosure
Schedule.

3.25

Products.  In the past ten (10) years there has not been any mandatory or
voluntary recalls of any Company or Subsidiary product.  There has been no
pattern of defects in the design or manufacture of any product designed or
manufactured by the Company or any Subsidiary, nor any fact relating to any
defect in such product that may impose a duty on the Company or any Subsidiary
to recall any product or warn any customer of a defect in any product.

3.26

Absence of Questionable Payments.  Neither the Company, any Subsidiary nor any
of their respective directors, officers, or employees, nor to the Knowledge of
the Company, any agent of the Company or any Subsidiary has (i) used any
corporate or other Company or Subsidiary funds for unlawful contributions,
payments, gifts or entertainment, or made any unlawful expenditures relating to
political activity to government officials or others or established or
maintained any unlawful or unrecorded funds in violation of Section 104 of the
Foreign Corrupt Practices Act of 1977, as amended, or any other applicable
foreign, federal or state law or (ii) in connection with the Company, any
Subsidiary or the business of the Company or any Subsidiary accepted or received
any unlawful contributions, payments, expenditures or gifts.

3.27

Board Recommendation.  The Board of Directors of the Company, at a meeting duly
called and held, has by unanimous vote of the directors present at the meeting
(i) determined that this Agreement and the transactions contemplated hereby,
including the Merger, taken together are fair to and in the best interests of
the Company Stockholders and (ii) resolved to recommend that the Company
Stockholders approve this Agreement and the transactions contemplated herein,
including the Merger.

3.28

Disclosure.   To the Company’s Knowledge, neither this Agreement, any other
agreement or document to be delivered by the Company pursuant to the terms
hereof, nor any of the Schedules or Exhibits hereto or thereto contain any
untrue statement of a material fact or omits a material fact necessary to make
the statements contained herein or thereunder in the light of the circumstances
in which they were made not false or misleading.

3.29

Limitation on Representations and Warranties.  Except as set forth in this
Article III and otherwise in this Agreement (including the relevant Sections of
the Disclosure Schedule) and in any document executed and delivered by the
Company pursuant to the terms hereof, the Company makes no express or implied
warranty of any kind whatsoever, including with respect to (a) any information
furnished by the Company or its financial advisor, Houlihan Lokey Howard &
Zukin, or any of the Company’s other representatives or agents, (b) the physical
condition or value of any of the assets of the Company, (c) the value of the
Common Stock, or (d) the future profitability or future earnings performance of
the Company.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub each represent and warrant to the Company as follows:

4.1

Organization.  Parent is a corporation validly existing and in good standing
under the Laws of the State of Delaware.  Parent has all requisite corporate
power to enter into this Agreement and the other documents and instruments to be
executed and delivered by Parent and to carry out the transactions contemplated
hereby and thereby.  Merger Sub is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware.  Merger
Sub has all requisite corporate power to enter into this Agreement and the other
documents and instruments to be executed and delivered by Merger Sub and to
carry out the transactions contemplated hereby and thereby.

4.2

No Violation.  The execution and delivery of this Agreement by Parent and Merger
Sub and the consummation by Parent and Merger Sub of the transactions
contemplated hereby will not cause a breach or violation of or default under any
provision of (a) the Certificate of Incorporation of Parent or Merger Sub or
Bylaws of Parent or Merger Sub; or (b) any decree, order, injunction or other
decision of any court, arbitrator or Governmental Authority in any action in
which Parent or Merger Sub are a party.

4.3

Authority, Validity.  The execution and delivery of this Agreement and the other
documents and instruments to be executed and delivered by Parent and Merger Sub
pursuant hereto and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by the respective Boards of Directors of
Parent and Merger Sub.  No other corporate act or proceeding on the part of
Parent or Merger Sub is necessary to authorize this Agreement or the other
documents and instruments to be executed and delivered by Parent or Merger Sub
pursuant hereto or the consummation by Parent or Merger Sub of the transactions
contemplated hereby and thereby.  This Agreement constitutes, and when executed
and delivered, the other documents and instruments to be executed and delivered
by Parent and Merger Sub pursuant hereto will constitute, valid and binding
agreements of Parent or Merger Sub, as the case may be, enforceable against
Parent and Merger Sub in accordance with their respective terms, except as such
may be limited by bankruptcy, insolvency, reorganization or other Laws affecting
creditors’ rights generally, and by general equitable principles.

4.4

Governmental Consents.  Except for the application of the HSR Act, no approval,
authorization, notice, consent or other action by or filing with any
Governmental Authority is required for Parent’s or Merger Sub’s execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby provided, however, that upon execution of this
Agreement, Parent shall be required to file this Agreement with the Securities
and Exchange Commission.

4.5

Investment/Operational Intent.

(a)

Parent and Merger Sub each has sufficient knowledge and experience in financial
and business matters to enable it to evaluate the merits and risks of the
transactions contemplated by this Agreement.

(b)

Parent and Merger Sub have been given access to information requested regarding
the Company, including the opportunity to ask questions of and receive answers
from the officers of the Company concerning the present and proposed activities
of the Company and to obtain the information which Parent or Merger Sub deems
necessary or advisable in order to evaluate the merits and risks of the
transactions contemplated by this Agreement, and Parent and Merger Sub have made
their own independent investigation of the Company and the merits and risks of
the transactions contemplated by this Agreement.

(c)

Parent is acquiring the Company for its own account, for investment or
operational purposes, and not with a view to resale or for distribution of all
or any portion of the Common Stock.

4.6

Financial Condition.  Parent has, and Parent will cause Merger Sub to have at
the Effective Time, all funds necessary to consummate the Merger and all other
transactions contemplated hereunder.

ARTICLE V
COVENANTS

From and after the date of this Agreement, the parties shall comply with the
following covenants:

5.1

Access to Information and Records.

(a)

From the date hereof through the Closing, the Company shall give, and the
Company shall cause each Subsidiary to give, Parent, Merger Sub, their counsel,
accountants and other representatives:

(i)

reasonable access during normal business hours to all of the properties, books,
records, contracts and documents of the Company and the Subsidiaries for the
purpose of such inspection, investigation and testing as Parent or Merger Sub
deems appropriate (and the Company shall furnish or cause to be furnished to
Parent, Merger Sub and their representatives all information with respect to the
Business of the Company and each Subsidiary as Parent or Merger Sub may
reasonably request) and shall cooperate with the Parent and Merger Sub and cause
its and the Subsidiaries’ employees, counsel, accountants and other
representatives to cooperate with the Parent and Merger Sub in their
investigation of the business of the Company and the Subsidiaries;

(ii)

with the prior consent of the Company in each instance, which consent shall not
be unreasonably withheld or delayed, access to employees, agents and
representatives of the Company and each Subsidiary for the purposes of such
meetings and communications as Parent or Merger Sub reasonably desires; and

(iii)

with the prior consent of the Company in each instance which consent shall not
be unreasonably withheld or delayed, access to vendors, customers and others
having business dealings with the Company or any Subsidiary.  

5.2

Conduct of Business Pending the Closing.  From the date hereof until the
Closing, except as set forth in this Agreement or as otherwise approved in
writing by Parent (which approval shall not be unreasonably withheld or
delayed), the Company shall and shall cause each Subsidiary to comply with the
following covenants:

(a)

No Material Changes.  The Company and each Subsidiary will carry on the Business
in the ordinary course and in substantially the same manner as heretofore
conducted and will not make or institute any material changes in its methods of
purchase, sale, management, accounting or operation or enter into any agreement
outside the Ordinary Course of Business.

(b)

Maintain Organization.  The Company and each Subsidiary will take such action as
may be commercially reasonable to maintain, preserve, renew and keep in favor
and effect the existence, rights and franchises of the Company and each
Subsidiary and will preserve the business organization of the Company and each
Subsidiary intact, and use commercially reasonable efforts to keep available to
the Company and each Subsidiary the present officers and Company Employees and
employees of the Subsidiaries, and to preserve its present relationships with
suppliers and customers and others having business relationships with the
Company or any Subsidiary.  Neither the Company nor any of its Subsidiaries will
adopt or propose any change in its certificate of incorporation or Bylaws.

(c)

Material Contracts.  Neither the Company nor any Subsidiary shall enter into any
Material Contract.

(d)

No Issuance of Common Stock.  Except for pursuant to this Agreement or pursuant
to Options or Warrants outstanding on the date of this Agreement, neither the
Company nor any Subsidiary shall issue, sell, pledge, encumber, authorize the
issuance of, enter into any contract to issue, sell, pledge, encumber, or
authorize the issuance of, or otherwise permit to become outstanding, any
additional shares of Common Stock or any other capital stock of the Company or
any Subsidiary, or any stock appreciation rights, or any Option, Warrant,
conversion, or other right to acquire any such stock, or any security
convertible into any such stock.  Neither the Company nor any Subsidiary will
split, combine, subdivide or reclassify any shares of its capital stock

(e)

Maintain Employment Terms.  Other than in the Ordinary Course of Business,
neither the Company nor any Subsidiary shall grant any increase in compensation
or benefits to the employees or officers of the Company, pay any severance or
termination pay or any bonus, enter into or amend any severance agreements or
change in control agreements with officers or employees of the Company or any
Subsidiary or grant any material increase in fees or other increases in
compensation or other benefits to directors of the Company or any Subsidiary.

(f)

Maintain Employee Benefits.  Neither the Company nor any Subsidiary shall adopt
any new employee Benefit Plan or terminate or withdraw from, or make any
material change in or to, any existing Benefit Plans other than any such change
that is required by Law or that, in the opinion of counsel to the Company, is
necessary or advisable to maintain the tax qualified status of any such plan, or
make any distributions from such employee Benefit Plans except as required by
Law, the terms of such plans, or consistent with past practice.

(g)

Maintain Intellectual Property.  Neither the Company nor any Subsidiary shall
sell, transfer, assign, license, dispose of, abandon, or fail to maintain or
prosecute, any Intellectual Property of the Company or any registration or
pending application therefore.

(h)

Maintain Material Assets. Neither the Company nor any Subsidiary will sell,
lease, license, abandon, fail to maintain or otherwise dispose of any material
assets or property, except pursuant to existing contracts or commitments or in
the Ordinary Course of Business.

(i)

Not Incur Indebtedness.  Neither the Company nor any Subsidiary shall incur,
assume or guarantee any Indebtedness for Borrowed Money, except in the Ordinary
Course of Business;

(j)

No Liens.  Neither the Company nor any Subsidiary shall create, assume or incur
any Lien on any material asset of the Company or any Subsidiary;

(k)

Representations and Warranties.  Neither the Company nor any Subsidiary shall
take or agree or commit to take any action that would make any representation
and warranty of the Company contained herein inaccurate in any respect at, or as
of any time prior to the Closing.

(l)

Other Actions.  Neither the Company nor any Subsidiary shall authorize,
recommend, propose or announce an intention to do any of the foregoing actions
proscribed by this Section 5.2.

5.3

Consents.  The Company will use commercially reasonable efforts to obtain, prior
to the Closing, all approvals, consents, waivers and estoppels (collectively
“Consents”) which are necessary or appropriate for the consummation of the
transactions contemplated hereby, including without limitation, the Consents
listed in Section 6.4 of the Disclosure Schedule).  All such Consents shall be
in writing and in form and substance reasonably satisfactory to Parent, and
executed counterparts shall be delivered to Parent promptly after receipt, but
in no event later than the Closing.  In any case where a Consent has not been
obtained prior to Closing, the Stockholder Representative shall assist the
Buying Group after Closing in every reasonable effort to obtain such Consents;
provided, however, nothing herein shall be deemed to constitute a waiver of any
rights of the Parent or Merger Sub with respect to any breach of any
representation or warranty with respect to any required Consents.

5.4

Publicity.  All general notices, releases, statements and communications to
employees, suppliers, customers, the public and the press relating to the
transactions contemplated by this Agreement shall be made only at such times and
in such manner as may be mutually agreed upon by the Company and Parent;
provided, however, that any party may make a public announcement of the proposed
transaction, if, in the written opinion of counsel, such announcement is
required to comply with any Law or any rule or regulation of any securities
exchange or securities quotation system and such Party shall, to the extent
practicable, consult with the other Parties with respect to such announcements
and give reasonable prior written notice of its intent to issue such
announcement.  The Company acknowledges that this Agreement must be filed with
the Securities and Exchange Commission by Parent upon its execution by all
Parties.

5.5

Disclosure Schedule.  

(a)

Prior to the Effective Time, the Company shall supplement the Disclosure
Schedule to reflect any matter that, if existing, occurring or known on the date
hereof, should have been so disclosed or that is necessary to correct any
information in such Disclosure Schedule that was or has been rendered inaccurate
thereby, and the Disclosure Schedule shall automatically be deemed amended,
effective as of the date of this Agreement, by and to the extent of any such
supplemental information; provided however, that (i) such supplemental and
amended disclosures shall not entitle Parent or Merger Sub to refuse to
consummate the transactions contemplated hereby, unless such supplemental or
amended disclosures, individually or in the aggregate, disclose a Material
Adverse Effect and (ii) such supplemental and amended disclosures shall not
adversely affect the rights of Parent or Merger Sub to indemnification pursuant
to Article VIII of this Agreement, unless otherwise agreed to in writing by
Parent and Merger Sub.

(b)

The Company shall promptly notify Parent of any:

(i)

notice or other communication from any Person alleging that the Consent of such
Person is or may be required in connection with the transactions contemplated by
this Agreement;

(ii)

notice or other communication from any Governmental Authority in connection with
the transactions contemplated by this Agreement;

(iii)

Action commenced or, to the Company’s Knowledge, threatened against, relating to
or involving or otherwise affecting the Company or any of its Subsidiaries or
which relate to the consummation of the transactions contemplated by this
Agreement; and

(iv)

change or event (A) having or which would reasonably be expected to have a
Material Adverse Effect on the Company and its Subsidiaries, taken as a whole;
or (B) impairing the ability of the Company to consummate the transactions
contemplated hereby.

5.6

Merger Sub Stockholder Approval.  Parent’s execution of this Agreement evidences
Parent’s consent to and approval of the Merger as the sole stockholder of Merger
Sub and, if separately required to further evidence such consent and approval,
Parent agrees to cause the shares of Merger Sub owned by it to be voted in favor
of the Merger subject to the terms and conditions of this Agreement.

5.7

Indemnification of Directors and Officers.  To the extent consistent with
applicable Law, Parent shall cause the Surviving Company to indemnify each
Person who, prior to the Effective Time, served as an officer or director of the
Company or any of its Subsidiaries or as a fiduciary of any Benefit Plan
maintained by the Company for a period of not less than six (6) years following
the Effective Time to the same extent as such Person is indemnified pursuant to
indemnification agreements in effect and previously disclosed by the Company to
Parent in writing, or indemnification provisions contained in the Company’s
Certificate of Incorporation or Bylaws, immediately prior to the Effective Time
with respect to matters occurring prior to the Effective Time.  

5.8

Stockholder Representative.

(a)

The Company Securityholders hereby irrevocably make, constitute and appoint Bart
McLean (the “Stockholder Representative”) and the Stockholder Representative
accepts such appointment as their true and lawful attorney-in-fact with full
power of substitution to do any and all things and execute any and all documents
which may be necessary, convenient or appropriate to facilitate the consummation
of the transactions contemplated by this Agreement, including but not limited
to: (i) execution of the Escrow Agreement and any other document required by
this Agreement; (ii) receipt of payments under the Escrow Agreement and the
disbursement thereof to the Company Securityholders and others; (iii) receipt
and forwarding of notices and communications pursuant to this Agreement and the
Escrow Agreement; and (iv) administration of this Agreement and the Escrow
Agreement, including the resolution of any dispute or claim.  The Stockholder
Representative shall promptly forward all material notices and communications
received pursuant to this Agreement and shall provide to any Company
Securityholders such information relating to this Agreement and the Escrow
Agreement as has been reasonably requested by such Company Securityholder.

(b)

In the event that the Stockholder Representative, with the advice of counsel, is
of the opinion that he requires further authorization or advice from the Company
Securityholders on any matters concerning this Agreement, the Stockholder
Representative shall be entitled to seek such further authorization from the
Company Securityholders prior to acting on their behalf.  In such event, each
Company Securityholder shall have a number of votes equal to the number of
shares of Common Stock (or shares of Common Stock issuable upon the exercise of
Options or Warrants held by such Company Securityholder immediately prior to the
Effective Time) owned by that Company Securityholder on the Closing Date and the
authorization of a majority of such number of such shares shall be binding on
all of the Company Securityholders and shall constitute authorization by the
Company Securityholders.

(c)

Parent and the Escrow Agent shall be fully protected in dealing with the
Stockholder Representative under this Agreement and may rely upon the authority
of the Stockholder Representative to act as the agent of the Company
Securityholders.  Any payment by Parent or Merger Sub, or both, to the
Stockholder Representative under this Agreement shall be considered a payment by
Parent and Merger Sub to the Company Securityholders.  The appointment of the
Stockholder Representative is coupled with an interest and shall be irrevocable
by any Company Securityholder in any manner or for any reason.  This power of
attorney shall not be affected by the disability or incapacity of the principal
pursuant to any applicable Law.

(d)

If at any time there is more than one Stockholder Representative, any act of the
Stockholder Representative shall require the act of a majority of the
Stockholder Representatives.  Any Stockholder Representative may resign from his
or her capacity as a Stockholder Representative at any time by written notice
delivered to the other Stockholder Representative, if any, and to Parent.  If
there is a vacancy at any time in any of the positions of Stockholder
Representative for any reason, the remaining Stockholder Representative may act
with full power and authority until such time as the remaining Stockholder
Representative shall select a successor to fill such vacancy.  If at any time
there is no person acting as a Stockholder Representative for any reason, the
Company Securityholders shall select a Stockholder Representative.  Each Company
Securityholder shall have a number of votes equal to the number of shares of
Common Stock (or shares of Common Stock issuable upon the exercise of Options or
Warrants held by such Company Securityholder immediately prior to the Effective
Time) owned by that Company Securityholder on the Closing Date and the
authorization of a majority of such number of such shares shall be binding on
all of the Company Securityholders and shall constitute authorization by the
Company Securityholders.

(e)

The Stockholder Representative acknowledges that he has carefully read and
understands this Agreement, hereby accepts such appointment and designation, and
represents that he will act in his capacity as a Stockholder Representative in
strict compliance with and conformance to the provisions of this Agreement.

(f)

The Stockholder Representative shall not be liable to Parent, Merger Sub, the
Company Securityholders or the Escrow Agent for any error of judgment, or any
act done or step taken or omitted by him in good faith or for any mistake in
fact or Law, or for anything that he may do or refrain from doing in connection
with this Agreement, except for his own bad faith or willful misconduct or gross
negligence.  The Stockholder Representative may seek the advice of legal counsel
in the event of any dispute or question as to the construction of any of the
provisions of this Agreement or his duties hereunder, and he shall incur no
liability to Parent, Merger Sub, the Company Securityholder or the Escrow Agent
and shall be fully protected with respect to any action taken, omitted or
suffered by him in good faith in accordance with the opinion of such counsel.

(g)

Any expenses incurred by the Stockholder Representative in connection  with the
performance of his duties under this Agreement (including any fees and expenses
of legal counsel retained by the Stockholder Representative) shall not be the
personal obligations of the Stockholder Representative but shall be payable:
 (i) prior to the Effective Time, by the Company; and (ii) after the Effective
Time, by the Company Securityholders, pro rata in accordance with their
respective ownership of Common Stock (or shares of Common Stock issuable upon
the exercise of Options or Warrants held by such Company Securityholder
immediately prior to the Effective Time) immediately prior to the Effective
Time.  After the Effective Time, the Stockholder Representative may withhold
from any portion of the Escrow Deposit paid over to the Stockholder
Representative pursuant to the Escrow Agreement such funds as are reasonably
necessary to satisfy the obligations of the Company Securityholders for the
payment of such expenses.

5.9

Retention of Records.  The Parent shall cause the Surviving Company to retain
all Books and Records relating to the Company’s pre-closing Tax, accounting or
legal matters for a period of at least six (6) years from the date hereof,
provided, however, that at the end of such six (6) year period any such document
or record may be disposed of by the Buying Group if the Buying Group first
offers to surrender possession thereof to the Company Stockholders at their
expense and the Stockholder Representative either waives such right of
possession or fails to respond to such request after thirty (30) days after
notice from the Company.  The Company Stockholders shall have the right during
business hours, upon reasonable notice to Parent, to inspect and make copies of
any such records for any reasonable purpose.

5.10

Other Offers.  Neither the Company nor any of its executive officers or
directors, nor any of its financial advisors, counsel or other agents shall
intentionally, directly or indirectly solicit any Third Party (as defined in
this Section 5.10) concerning any merger, sale of the assets (other than
Inventory) of the Company and its Subsidiaries having a fair market value in the
aggregate in excess of Two Million Four Hundred Thousand Dollars ($2,400,000),
sale of shares of capital stock (other than pursuant to the exercise of Options
or Warrants) or similar transactions involving the Company or any Subsidiary of
the Company or any divisions thereof (an “Acquisition Proposal”); provided,
however, that nothing contained in this Section 5.10 shall prohibit the Company
or the Board of Directors from (a) furnishing a Third Party seeking to initiate
discussions or negotiations with respect to an Acquisition Proposal (without any
violation of this Section 5.10 by the Company) information concerning the
Company and its Subsidiaries and their businesses, properties and assets after
execution of a customary confidentiality agreement, (b) engaging in discussions
or negotiations with a Third Party who (without any violation of this Section
5.10 by the Company) has made a written Acquisition Proposal or a written
proposal that is reasonably likely to lead to an Acquisition Proposal, and (c)
following the receipt of a Third Party Acquisition Proposal that is financially
superior to the Offer and the Merger (as determined in each case in good faith
by the Board of Directors after consultation with the Company’s financial
advisor) (a “Superior Proposal”) terminating this Agreement by sending written
notice to the Parent and Merger Sub, but in each case referred to in the
foregoing clauses (a) through (c) only to the extent that the Board of Directors
shall conclude in good faith upon advice of outside legal counsel that such
action is necessary in order for the Board of Directors to act in a manner that
is consistent with its fiduciary obligations under applicable Law.  For purposes
of this Agreement, “Third Party” shall mean any corporation, partnership,
limited liability company, association, person or other entity or “group” (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
other than Parent, Merger Sub or any affiliates of Parent or Merger Sub and
their respective directors, officers, employees, representatives and agents.
 The Company will immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any Third Party conducted
heretofore with respect to any Third Party Acquisition Proposal existing on the
date hereof.  As long as this Agreement remains in effect, the Company will
promptly communicate in writing to Parent and Merger Sub the existence of any
Third Party Acquisition Proposal received after the execution hereof.  In the
event that this Agreement is terminated pursuant to this Section, the Company
shall pay to the Parent a termination fee in the amount of Five Million and
00/100 Dollars ($5,000,000).

ARTICLE VI
CONDITIONS PRECEDENT TO PARENT’S AND MERGER SUB’S OBLIGATIONS

Each and every obligation of Parent and Merger Sub to be performed on the
Closing Date shall be subject to the satisfaction prior to or at the Closing of
each of the following conditions:

6.1

Representations and Warranties True on the Closing Date.  Each of the
representations and warranties made by the Company in this Agreement shall be
true and correct in all material respects when made and shall be true and
correct in all material respects at and as of the Closing Date as though such
representations and warranties were made or given on and as of the Closing Date,
except for any changes permitted by the terms of this Agreement or consented to
by Parent or Merger Sub; provided that for purposes of this Section 6.1, if any
representation or warranty made by the Company includes a materiality qualifier,
such qualifier shall be disregarded solely for purposes of determining
compliance with this Section 6.1.

6.2

Compliance With Agreement.  The Company shall have in all material respects
performed and complied with all of its agreements and obligations under this
Agreement that are to be performed or complied with by it prior to or on the
Closing Date.  This Agreement shall have been adopted by the Company
Stockholders in accordance with applicable Law.

6.3

Absence of Litigation.  No litigation shall have been commenced, pending or
threatened and no Governmental Authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced, entered any Law which seeks to enjoin,
restrain, make illegal or prohibit Parent, Merger Sub, the Company, the Company
Stockholders or any of the affiliates, officers or directors of any of them,
from consummating the transactions contemplated herein.

6.4

Consents.  All Consents listed in Section 6.4 of the Disclosure Schedule shall
have been received, and executed counterparts thereof shall have been delivered
to Parent or Merger Sub at or prior to the Closing.

6.5

HSR Act Waiting Period.  All applicable waiting periods related to the HSR Act
shall have expired and no objection shall have been made by the Federal Trade
Commission with respect thereto.

6.6

No Material Adverse Change.  During the period from the date hereof to the
Closing Date, there shall not have been any occurrence or any event that has had
or is reasonably likely to have a Material Adverse Effect.

6.7

Merger Filings.  The Certificate of Merger shall have been filed with the
Secretary of State of the State of Delaware.

6.8

Documents to be Delivered by the Company.  At the Closing, the Company shall
have delivered to Parent and Merger Sub the following documents, in each case
duly executed or otherwise in proper form:

(a)

Compliance Certificate.  A certificate signed by the Chief Executive Officer of
the Company that (i) each of the representations and warranties made by the
Company in this Agreement is true and correct in all material respects on and as
of the Closing Date with the same effect as though such representations and
warranties had been made or given on and as of the Closing Date (except for any
changes permitted by the terms of this Agreement or consented to in writing by
Parent) and (ii) the Company has performed and complied in all material respects
with all of its obligations under this Agreement that are to be performed or
complied with on or prior to the Closing Date.

(b)

Certified Resolutions.  Certified copies of the resolutions of the Board of
Directors and the Company Stockholders, authorizing and approving this Agreement
and the consummation of the transactions contemplated by this Agreement.

(c)

Certificate; Bylaws.  A copy of the Certificate of Incorporation of the Company
and each Subsidiary certified by the Secretary of State of Delaware and a copy
of the Bylaws of the Company and each Subsidiary certified by the Secretary of
the Company or such Subsidiary, as the case may be.

(d)

Incumbency Certificate.  Incumbency certificates relating to each person
executing any document executed and delivered to Parent or Merger Sub by the
Company pursuant to the terms hereof.

(e)

Good Standing Certificates.  

(i)

a certificate, executed by the Secretary of State of Delaware, as to the good
standing of the Company in Delaware and each Subsidiary in the state of its
incorporation; and

(ii)

certificate(s) issued by the Secretary of State of the applicable states,
certifying the authority or qualification of the Company and each Subsidiary to
conduct business as a foreign corporation or company in each state where it is
so authorized or qualified.

(f)

Other Documents.  All other documents, instruments or writings reasonably
required to be delivered to Parent or Merger Sub at or prior to the Closing
pursuant to this Agreement and such other certificates of authority and
documents as Parent or Merger Sub may reasonably request.

ARTICLE VII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS

Each and every obligation of the Company to be performed on the Closing Date
shall be subject to the satisfaction prior to or at the Closing of the following
conditions:

7.1

Representations and Warranties True on the Closing Date.  Each of the
representations and warranties made by Parent and Merger Sub in this Agreement
shall be true and correct in all material respects when made and shall be true
and correct in all material respects at and as of the Closing Date as though
such representations and warranties were made or given on and as of the Closing
Date; provided that for purposes of this Section 7.1, if any representation or
warranty made by the Company includes a materiality qualifier, such qualifier
shall be disregarded solely for purposes of determining compliance with this
Section 7.1.

7.2

Compliance With Agreement.  Parent and Merger Sub shall have performed and
complied with all of their agreements and obligations under this Agreement that
are to be performed or complied with by them prior to or on the Closing Date.

7.3

Absence of Litigation.  No litigation shall have been commenced, pending or
threatened and no Governmental Authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced, entered any statute, rule, regulation
which seeks to enjoin, restrain, make illegal or prohibit Parent, Merger Sub,
the Company, the Company Stockholders or any of the affiliates, officers or
directors of any of them, from consummating the transactions contemplated
herein.

7.4

Consents and Approvals.  All approvals, consents and waivers listed on Section
6.4 of the Disclosure Schedule that are required to effect the transactions
contemplated hereby shall have been received.

7.5

HSR Act Waiting Period.  All applicable waiting periods related to the HSR Act
shall have expired and no objection shall have been made by the Federal Trade
Commission with respect thereto.

7.6

Merger Filings.  The Certificate of Merger shall have been filed with the
Secretary of State of Delaware.

7.7

Documents to be Delivered by Parent and Merger Sub.  At the Closing, Parent and
Merger Sub shall deliver to the Company the following documents, in each case
duly executed or otherwise in proper form:

(a)

Compliance Certificates.  A certificate signed by an Officer of Parent and a
certificate signed by an Officer of Merger Sub that (i) each of the
representations and warranties made by Parent and Merger Sub in this Agreement
are true and correct in all material respects on and as of the Closing Date with
the same effect as though such representations and warranties had been made or
given on and as of the Closing Date (except for any changes permitted by the
terms of this Agreement or consented to in writing by Company), provided that
for purposes of such certificate, if any representation or warranty includes a
materiality qualifier, such qualifier shall be disregarded, and (ii) Parent and
Merger Sub have each performed and complied in all material respects with all of
their obligations under this Agreement that are to be performed or complied with
on or prior to the Closing Date.

(b)

Certified Resolutions.  A certified copy of the resolutions of the Board of
Directors of Parent and Merger Sub, of the Parent as the sole Stockholder of
Merger Sub, and if required, the Stockholders of Parent authorizing and
approving this Agreement and the consummation of the transactions contemplated
by this Agreement.

(c)

Incumbency Certificates.  Incumbency certificates relating to each person
executing any document executed and delivered to the Company by Parent or Merger
Sub pursuant to the terms hereof.

(d)

Other Documents.  All other documents, instruments or writings reasonably
required to be delivered to the Company at or prior to the Closing pursuant to
this Agreement and such other certificates of authority and documents as the
Company may reasonably request.

7.8

Merger Price.  Parent or Merger Sub shall have paid the Merger Price in
accordance with the provisions of Article II of this Agreement and of the Plan
of Merger.

ARTICLE VIII
SURVIVAL; INDEMNIFICATION

8.1

Survival; Remedies for Breach.

(a)

Each and every representation and warranty made by the Company, Parent or Merger
Sub in this Agreement or in any exhibit, schedule, instrument of transfer or
other document delivered pursuant hereto or in connection herewith shall survive
the Closing, but except as otherwise provided in this Section 8.1, shall
terminate on the five hundred fortieth (540th) day after the Closing Date (the
“Cut-Off Date”) and thereafter be of no further force or effect.  Each and every
covenant and agreement of a Party set forth herein shall survive the Closing
without limitation as to time.

(b)

Any representation or warranty that would otherwise terminate at the Cut-Off
Date with respect thereto shall survive if the notice referred to in Section
8.2(b)(ii) or Section 8.3(b), as the case may be, of the breach, inaccuracy or
nonperformance thereof shall have been given on or prior to the Cut-Off Date
with respect thereto to the party against whom indemnification may be sought but
only to the extent related to such breach, inaccuracy or nonperformance.

(c)

After the Closing, the indemnities set forth in this Article VIII shall be the
exclusive remedies of the Company, Parent and Merger Sub for the breach of any
covenant, agreement, representation or warranty in this Agreement by the
Company, Parent and Merger Sub, as the case may be, and the Parties shall not be
entitled to a rescission of this Agreement or to any further indemnification
rights or claims of any nature whatsoever in respect thereof, all of which the
Parties waive, except the Company, Parent and Merger Sub shall have the right to
seek equitable relief for any breach of a covenant, including injunctive relief
or specific performance.

8.2

Indemnification on Behalf of Company Securityholders; Escrow of Funds.

(a)

General. Subject to the provisions of this Section and the other Sections of
this Article VIII, each Company Securityholder, severally to the extent of such
Company Securityholder’s proportionate share of the Escrow Deposit, agrees to
indemnify each member of the Buying Group and hold each of them harmless from
and against any and all Losses incurred or sustained by or imposed upon them
with respect to or by reason of:

(i)

any failure, breach or inaccuracy on the part of the Company of any of its
representations or warranties under this Agreement or contained in any
certificate, document or instrument delivered by the Company hereunder;

(ii)

any breach, default or lack of performance on the part of the Company of any of
its covenants or agreements under this Agreement; and

(iii)

any and all claims for reasonable attorney’s fees and other costs incident to
the enforcement by a party hereto of its rights under this Section 8.2, but only
to the extent that a member of the Buying Group was the prevailing party in
connection with any such enforcement action or proceeding.  

(b)

Notwithstanding anything to the contrary in this Agreement, no member of the
Buying Group shall be entitled to indemnification under Section 8.2(a):

(i)

in connection with any claim for indemnification hereunder with respect to
which, but only to the extent that, any member of the Buying Group has an
enforceable right of indemnification or right of set-off against any third party
(contractual or otherwise), unless such member of the Buying Group is enjoined
by a court of competent jurisdiction or otherwise legally prevented from
receiving the benefit of any such set-off; or

(ii)

with respect to any claim for indemnification under Section 8.2(a)(i), unless a
member of the Buying Group has given the Stockholder Representative written
notice of such claim, setting forth in reasonable detail the facts and
circumstances pertaining thereto, (A) as soon as practicable following discovery
of such claim (but only to the extent that, as a result of such failure, any
party which was entitled to receive such notice was deprived of its right to
recover any payment under its applicable insurance and (B) in all events, prior
to the Cut-Off Date.

(c)

Notwithstanding anything to the contrary in this Agreement, no member of the
Buying Group shall be entitled to indemnification:

(i)

under Section 8.2(a)(i) for any Losses as to which the Parent or the Surviving
Corporation otherwise may be entitled to indemnification hereunder (without
giving effect to this clause (i)), until such indemnifiable Losses exceed Two
Million Dollars ($2,000,000) (the “Threshold Amount”), provided that after the
aggregate of all indemnifiable Losses exceeds the Threshold Amount, the Buying
Group shall, in the aggregate, be entitled to indemnification under Section
8.2(a)(i) only to the extent the aggregate amount of all such Losses exceeds the
Threshold Amount; and

(ii)

under this Article VIII for any Losses which in the aggregate are in excess of
the Escrow Deposit.

(d)

To induce Parent and Merger Sub to enter into this Agreement and to consummate
the Merger, the Company and the Company Securityholders have agreed, that,
subject to the provisions of this Section and the other Sections of this Article
VIII, the Escrow Deposit shall be withheld and placed in escrow at Closing for
the purpose of satisfying the indemnification obligations to the Buying Group
under this Article VIII and as the Buying Group’s sole source of such
indemnification.  The Escrow Deposit shall be withheld and placed in escrow at
the Closing with the Escrow Agent who shall hold and administer the Escrow
Deposit in accordance with the terms of the Escrow Agreement.  All indemnity
payments to the Buying Group, or any member thereof, under this Agreement shall
be paid from and limited to, and shall in no circumstances exceed, the principal
of the Escrow Deposit.  Such indemnity payments from the Escrow Deposit shall be
the sole source of payment from, and the sole remedy against, the Company, and
the Company Securityholders shall have no responsibility for amounts that may
become payable hereunder, or otherwise, except to the extent of their
proportionate share of the Escrow Deposit.

8.3

Indemnification by Parent.

(a)

Subject to the provisions of this Section and the other Sections of this Article
VIII, Parent agrees to indemnify the Company Securityholders and hold them
harmless (and agrees to indemnify and hold harmless any Persons adversely
affected by Parent’s failure to comply with Section 5.8 of this Agreement) from
and against any and all Losses incurred or sustained by or imposed upon the
Company or the Company Securityholders (or such Persons) with respect to or by
reason of (i) any failure, breach or inaccuracy on the part of Parent or Merger
Sub of any of their representations or warranties under this Agreement or
contained in any certificate, document or instrument delivered by Parent or
Merger Sub hereunder; and (ii) any breach, default, inaccuracy or lack of
performance on the part of Parent or Merger Sub of any of their respective
agreements or covenants under this Agreement or contained in any certificate,
document or instrument delivered by Parent or Merger Sub hereunder.

(b)

Notwithstanding anything to the contrary in this Agreement, the Company
Securityholders (and such persons) shall not be entitled to indemnification
under Section 8.3(a)(i) with respect to any claim for indemnification hereunder
unless the Stockholder Representative has given Parent written notice of such
claim, setting forth in reasonable detail the facts and circumstances pertaining
thereto, (A) as soon as practicable following the Stockholder Representative’s
discovery of such claim and (B) in all events prior to the Cut-Off Date.

(c)

Under Section 8.3(a)(ii), the Company Securityholders sole remedy for a breach
by the Parent or Merger Sub of any covenant in this Agreement for which the
Parent receives written notice after the Cut-Off date shall be limited to
equitable relief only, including injunctive relief or specific performance.

(d)

Under Section 8.3(a)(i) and (ii), for any Losses as to which the Company
Securityholders otherwise may be entitled to indemnification hereunder (without
giving effect to this clause (i), until such indemnifiable Losses exceed the
Threshold Amount, provided that after the aggregate of all indemnifiable Losses
exceeds the Threshold Amount, the Company Securityholders shall, in the
aggregate, be entitled to indemnification under Section 8.3(a)(ii) only to the
extent the aggregate amount of all such Losses exceeds the Threshold Amount; and

(e)

Under this Article VIII, for any Losses which in the aggregate are in excess of
an amount equal to the Escrow Deposit.

8.4

Procedures for Indemnification.

(a)

If an Indemnified Party shall claim to have suffered a Loss (other than with
respect to a Third Party Claim) for which indemnification is available under
Section 8.2 or 8.3, as the case may be (for purposes of this Section 8.4,
regardless of whether such Indemnified Party is entitled to receive a payment in
respect of such claim by virtue of paragraph (c)(i) or (ii) of Section 8.2), the
Indemnified Party shall notify the Indemnifying Party in writing of such claim
within the time periods provided in paragraph (b)(ii) of Section 8.2 or
paragraph (b) of Section 8.3, as the case may be, or as to a claim under
Sections 8.2(a)(ii) or 8.3(a)(ii) at any time after the Closing Date, which
written notice shall describe the nature of such claim, the facts and
circumstances that give rise to such claim and the amount of such claim if
reasonably ascertainable at the time such claim is made (or if not then
reasonably ascertainable, the maximum amount of such claim reasonably estimated
by the Indemnified Party).  In the case of a claim by Parent or the Surviving
Corporation, a copy of such written notice shall also be provided by the
Indemnified Party to the Escrow Agent.  In the event that within thirty (30)
days after the receipt by the Indemnifying Party of such a written notice from
the Indemnified Party, the Indemnified Party shall not have received from the
Indemnifying Party a written objection to such claim, such claim shall be
conclusively presumed and considered to have been assented to and approved by
the Indemnifying Party following receipt by the Indemnifying Party (and, in the
case of a claim by the Parent or the Surviving Corporation, the Escrow Agent) of
a written notice from the Indemnified Party to such effect.

(b)

If within the thirty (30) day period described in paragraph (a) above the
Indemnified Party (and, in the case of claim by the Parent or the Surviving
Corporation, the Escrow Agent) shall have received from the Indemnifying Party a
written notice setting forth the Indemnifying Party’s objections to such claim
and the Indemnifying Party’s reasons for such objection, then the Parties shall
negotiate in good faith for a period of ten (10) Business Days from the date the
Indemnified Party receives such objection (such period is hereinafter referred
to as the “Negotiation Period”).  After the Negotiation Period, if the Parties
still cannot agree on the claim, the Parties shall follow the procedures set
forth in Section 8.7 below with respect to the resolution of such matter.

8.5

Procedures for Third-Party Claims.

(a)

Any Indemnified Party seeking indemnification pursuant to this Article VIII in
respect of any Third-Party Claim shall give the Indemnifying Party from whom
indemnification with respect to such claim is sought (i) prompt written notice
(but in no event more than ten (10) days after the Indemnified Party acquires
knowledge thereof) of such Third-Party Claim and (ii) copies of all documents
and information relating to any such Third-Party Claim within ten (10) days of
their being obtained by the Indemnified Party; provided, that the failure by the
Indemnified Party to so notify or provide copies to the Indemnifying Party shall
not relieve the Indemnifying Party from any liability to the Indemnified Party
for any liability hereunder except to the extent that such failure shall have
prejudiced the defense of such Third-Party Claim.

(b)

The Indemnifying Party shall have thirty (30) days (or such lesser time as may
be necessary to comply with statutory response requirements for litigation
claims that are included in any Third-Party Claim) from receipt of the notice
contemplated in Section 8.5(a) to notify the Indemnified Party whether or not
the Indemnifying Party will, at its sole cost and expense, defend the
Indemnified Party against such claim.  If the Indemnifying Party timely gives
notice that it intends to defend the Third-Party Claim, it shall have the right,
except as hereafter provided, to defend against, negotiate, settle or otherwise
deal with the Third-Party Claim and to be represented by counsel of its own
choice, and the Indemnified Party will not admit any liability with respect
thereto or settle, compromise, pay or discharge the same without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed, so long as the Indemnifying Party is contesting or defending the same
with reasonable diligence and in good faith; provided, that the Indemnified
Party may participate in any proceeding with counsel of its choice and at its
expense; provided further, that the Indemnifying Party may not enter into a
settlement of any such Third-Party Claim without the consent of the Indemnified
Party, which consent shall be not unreasonably withheld, unless such settlement
requires no more than a monetary payment for which the Indemnified Party is
fully indemnified by the Indemnifying Party or involves other matters not
binding upon the Indemnified Party; and provided further that, in the event the
Indemnifying Party does not agree in writing to accept the defense of, and
assume all responsibility for, such Third-Party Claim as provided above in this
Section 8.5(b), then the Indemnified Party shall have the right to defend
against, negotiate, settle or otherwise deal with the Third-Party Claim in such
manner as the Indemnified Party deems appropriate, in its sole discretion, and
the Indemnified Party shall be entitled to indemnification therefor from the
Indemnifying Party to the extent provided under this Article VIII.
 Notwithstanding the foregoing, if in the reasonable opinion of the Indemnified
Party such Third-Party Claim, or the litigation or resolution of such
Third-Party Claim, involves an issue or matter that could have a Material
Adverse Effect on the Indemnified Party, including the administration of Tax
Returns of the Indemnified Party or a dispute with a significant supplier or
customer of the Indemnified Party, there is a conflict of interest in the
defense of such action between the Indemnified Party and the Indemnifying Party,
the Indemnified Party shall have the right to control the defense or settlement
of any such claim or demand and its reasonable costs and expenses shall be
included as part of the indemnification obligations of the Indemnifying Party.
 If the Indemnified Party elects to exercise such right, the Indemnifying Party
shall have the right to participate in, but not control, the defense or
settlement of such claim at its sole cost and expense.

8.6

Effect of Indemnification.  Any indemnity payment made hereunder shall be
treated by the Parties as an adjustment to the Merger Price.

8.7

Arbitration.  All disputes arising under this Article VIII shall be resolved by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. Arbitration shall be by a single arbitrator experienced
in the matters at issue and selected by the parties hereto in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be held in such place in Atlanta, Georgia as may be specified
by the arbitrator (or any place agreed to by the parties hereto and the
arbitrator). The decision of the arbitrator shall be final and binding as to any
matters submitted under this Article VIII provided, however, if necessary, such
decision and satisfaction procedure may be enforced by any Party in any court of
record having jurisdiction over the subject matter or over any of the parties to
this Agreement. All costs and expenses incurred in connection with any such
arbitration proceeding (including reasonable attorneys fees) shall be borne by
the Party against which the decision is rendered, or, if no decision is
rendered, such costs and expenses shall be borne equally by the Indemnifying
Party as one party and the Indemnified Party as the other party. If the
arbitrator’s decision is a compromise, the determination of which Party or
Parties bears the costs and expenses incurred in connection with any such
arbitration proceeding shall be made by the arbitrator on the basis of the
arbitrator’s assessment of the relative merits of the Parties’ positions.

8.8

Insurance.  In the event an Indemnified Party actually receives any insurance
proceeds with respect to damages for which the Indemnified Party has made a
claim prior to the date on which the Indemnifying Party is required pursuant to
this Article VIII to pay such claim, the claim shall be reduced by an amount
equal to such insurance proceeds received by the Indemnified Party less all
costs incurred by the Indemnified Party in obtaining such insurance proceeds.
 If such insurance proceeds are actually received by the Indemnified Party after
the date on which the Indemnifying Party is required pursuant to this Article
VIII to pay such claim, the Indemnified Party shall, no later than thirty (30)
days after the receipt of such insurance proceeds, reimburse the Indemnifying
Party in an amount equal to such insurance proceeds (but in no event in an
amount greater than the damages theretofore paid to the Indemnified Party by the
Indemnifying Party) less all reasonable costs incurred by the Indemnified Party
in obtaining such insurance proceeds. The Indemnified Party agrees to use
commercially reasonable efforts to pursue recovery of any insurance proceeds
that may be available, provided however, that the Indemnifying Party shall not
be entitled to delay any payment beyond the respective payment dates for any
claim referred to in this Article VIII for the purpose of awaiting receipt of
insurance proceeds or credits therefor as provided herein.  In the event that
the Indemnifying Party shall be obligated to indemnify the Indemnified Party
pursuant to this Article VII, the Indemnifying Party shall, upon payment of such
indemnity in full, be subrogated to, and the Indemnified Party shall assign to
the Indemnifying Party, all rights and remedies of the Indemnified Party with
respect to any matter to which such indemnification relates, including all
rights under any insurance policy relating to such matter.

8.9

Company Securityholder Liability for Action of Other Company Securityholders.
 Notwithstanding anything herein to the contrary, in no event shall any Company
Securityholder have any responsibility or liability for any Losses to the extent
such Losses arise or result from (a) any misrepresentation or breach of any
representation or warranty made by the Company concerning another Company
Securityholder or (b) any breach of any covenant, agreement or obligation of
another Company Securityholder contained in this Agreement.

ARTICLE IX
TERMINATION OF AGREEMENT

9.1

Causes.  This Agreement and the transactions contemplated hereby may be
terminated at any time prior to the completion of the Closing as follows, and in
no other manner:

(a)

By mutual consent of the Parties;

(b)

By written notice from Parent to the Company if:

(i)

any of the conditions provided for in Article VI (other than Section 6.5) of
this Agreement have not been satisfied or waived by Parent or Merger Sub in
writing and the Closing has not occurred by October 15, 2005 or the date of such
notice, whichever is later; or

(ii)

the Closing has not occurred by October 31, 2005, for reasons other than the
failure of the Parent or Merger Sub to perform their respective obligations
hereunder or the failure of the condition provided for in Section 6.5 of this
Agreement to have been satisfied.

(c)

By written notice from the Company to Parent and Merger Sub if:

(i)

any of the conditions provided for in Article VII (other than Section 7.5) of
this Agreement have not been satisfied or waived by the Company in writing and
the Closing has not occurred by October 15, 2005 or the date of such notice,
whichever is later;

(ii)

the Closing has not occurred by October 31, 2005, for reasons other than the
failure of the Company to perform its obligations hereunder or the failure of
the condition provided for in Section 7.5 of this Agreement to have been
satisfied; or

(iii)

the Company has received a Superior Proposal as contemplated by Section 5.11(c).

9.2

Effect of Termination.  In the event of a termination of this Agreement by
Parent or the Company under subparagraphs 9.1(b)(i) or 9.1(c)(i), the Parties
shall have such rights and remedies in law or in equity as the Law may provide.
 The respective obligations of the Parties pursuant to Sections 9.2, 10.2, 10.3,
10.5, 10.6 shall survive any termination of this Agreement.

ARTICLE X
MISCELLANEOUS

10.1

Further Assurance.  From time to time, at a Party’s request and without further
consideration, the other Parties will execute and deliver to the requesting
Party such documents and take such other action as the requesting Party may
reasonably request in order to consummate more effectively the transactions
contemplated hereby.

10.2

Assignment.  The rights and obligations of a Party hereunder may not be
assigned, transferred or encumbered, in whole or in part, without the prior
written consent of the other parties; provided, however, Parent may assign its
rights hereunder, in whole or in part, for the benefit of its lenders or to any
affiliate of the Parent.

10.3

Law Governing Agreement.  This Agreement shall be construed and interpreted
according to the internal Laws of the State of Delaware, excluding any choice of
law rules that may direct the application of the Laws of another jurisdiction.

10.4

Amendment and Modification.  Parent, Merger Sub and the Company may amend,
modify and supplement this Agreement, and any of the terms, covenants,
representations, warranties or conditions hereof may be waived, only by a
written instrument executed on behalf of all of the Parties hereto or, in the
case of a waiver, by the Party waiving compliance.

10.5

Notice.  All notices, requests, demands and other communications hereunder shall
be given in writing and shall be:  (a) personally delivered; (b) sent by
telecopier, facsimile transmission or other electronic means of transmitting
written documents, provided a copy of such notice is on the same date deposited
for delivery by US Mail or overnight mail courier service; or (c) sent to the
parties at their respective addresses indicated herein by registered or
certified U.S. mail, return receipt requested and postage prepaid, or by private
overnight mail courier service.  The respective addresses to be used for all
such notices, demands or requests are as follows:

If to Parent or Merger Sub,

Gibraltar Industries, Inc.

or Surviving Corporation

Attn:  Chief Financial Officer

(following the Closing) to:

3556 Lake Shore Road

P. O. Box 2028

Buffalo, New York  14219-0228

Facsimile:  (716) 826-1589




with a copy to:

Lippes Mathias Wexler Friedman LLP
Attn:  Paul J. Schulz, Esq.
665 Main Street, Suite 300
Buffalo, New York  14203-1425
Facsimile: (716) 853-5199

If to the Company:

CGW Southeast Partners III, L.P.

(prior to Closing)

Attn:  Bart McLean

Twelve Piedmont Center

Suite 210

Atlanta, Georgia 30305
Facsimile: (404) 816-3258

with a copy to:

Alston & Bird LLP
Attn:  Sidney J. Nurkin, Esq.
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Facsimile: (404) 253-8188

If to Stockholder Representative:

Bart McLean

c/o CGW Southeast Partners III, L.P.

Twelve Piedmont Center

Suite 210

Atlanta, Georgia 30305
Facsimile: (404) 816-3258

with a copy to:




Alston & Bird LLP
Attn:  Sidney J. Nurkin, Esq.
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Facsimile: (404) 253-8188




If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next Business Day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.  Delivery
to the Stockholder Representative shall constitute delivery to all Company
Securityholders.  Any Person may change its address for the purposes of this
Agreement by giving notice thereof in accordance with this Section.

10.6

Expenses.  Regardless of whether or not the transactions contemplated hereby are
consummated:

(a)

Brokerage.  Except as to Houlihan Lokey Howard & Zukin who shall be compensated
by the Company as part of the Transaction Expenses, the Company, Merger Sub and
Parent each represent and warrant to each other that there is no broker involved
or in any way connected with the transfer provided for herein on their behalf
respectively and each agrees to hold the other harmless from and against all
other claims for brokerage commissions or finder’s fees in connection with the
execution of this Agreement or the transactions provided for herein.

(b)

Other.  Except as otherwise provided herein, each of the Parties shall bear its
own expenses and the expenses of its counsel and other agents in connection with
the transactions contemplated hereby.

10.7

Entire Agreement; Binding Effect.  This Agreement embodies the entire agreement
between the Parties hereto with respect to the transactions contemplated herein,
and there have not been and are no agreements, representations or warranties
between the Parties other than those set forth or provided for herein or
executed contemporaneously or in connection herewith.  This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
respective legal representatives, successors and permitted assigns.

10.8

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

10.9

Headings.  The headings in this Agreement are inserted for convenience only and
shall not constitute a part hereof.

10.10

Construction.  Where any group or category of items or matters is defined
collectively in the plural number, any item or matter within such definition may
be referred to using such defined term in the singular number.

10.11

Interpretations.  Neither this Agreement nor any uncertainty herein shall be
construed or resolved against any Party, whether under rule of construction or
otherwise.  No Party to this Agreement shall be considered the draftsman.  The
Parties acknowledge and agree that this Agreement has been reviewed, negotiated,
and accepted by all Parties, and their attorneys and shall be construed and
interpreted according to the ordinary meaning of the words used so as fairly to
accomplish the purposes and intentions of all Parties hereto.

10.12

Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms and provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted only so
broad as enforceable




[Signatures on Following Page]





   













IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

ALABAMA METAL INDUSTRIES

CORPORATION






By:  _______________________________

Title:  ______________________________

GIBRALTAR INDUSTRIES, INC.

By:  _______________________________

Title:  ______________________________

EXPANSION CO., INC.




By:  _______________________________

Title:  ______________________________










STOCKHOLDER REPRESENTATIVE






















   





